Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the Effective
Date (as defined below) and is made by and between Tivity Health, Inc., a
Delaware corporation (the “Company”), and Dawn M. Zier (“Executive”). This
Agreement replaces and supersedes any other agreements between Executive and the
Company or its subsidiaries.

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 9, 2018, by and among the Company, Sweet Acquisition, Inc.,
a Delaware corporation, and Nutrisystem, Inc., a Delaware corporation (the
“Merger Agreement”);

WHEREAS, Executive has previously served as Chief Executive Officer and
President of Nutrisystem, Inc. pursuant to that certain Letter Agreement, dated
as of November 1, 2012, by and between Executive and Nutrisystem, Inc., a copy
of which is attached as Exhibit A (as amended, the “NTRI Employment Agreement”);

WHEREAS, the Company desires that Executive serve in the role identified herein
and Executive desires to hold such position under the terms and conditions of
this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of Executive with the Company,
effective as of the closing of the transaction contemplated by the Merger
Agreement (the “Effective Date”).

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

I. EMPLOYMENT. The Company hereby employs Executive and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement.

II. TERM. The Company agrees to employ Executive pursuant to the terms of this
Agreement, and Executive agrees to be so employed, for a term of one year (the
“Initial Term”) commencing as of the Effective Date. On each anniversary of the
Effective Date following the Initial Term, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least 30 days prior to the end of the Initial Term
or any renewal term. Notwithstanding the foregoing, Executive’s employment
hereunder may be earlier terminated in accordance with Section VI hereof. The
period of time between the Effective Date and the termination of Executive’s
employment under this Agreement shall be referred to herein as the “Term.” A
non-renewal of the Term by the Company in accordance with this Section II shall
be treated as a termination without Cause (as defined below), and a non-renewal
of the Term by Executive in accordance with this Section II shall be treated as
a termination without Good Reason (as defined below).

III. POSITION; SUCCESSION PLANNING.

A. Position and Duties. Executive shall serve as the President and Chief
Operating Officer (the “COO”) of the Company. In this capacity, Executive shall
have the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as the
Board of Directors of the Company (the “Board”) shall designate from time to
time that are not inconsistent with the Executive’s position as the President
and COO of the Company. Executive shall report solely to the Chief Executive
Officer of the Company (the “CEO”). On or promptly following the Effective Date,
Executive shall be appointed to the Board. Executive agrees to serve, without
any additional compensation, as a director on the Board and/or, as may be
reasonably requested by the Board or the Company from time-to-time, the board of
directors of any subsidiary of the Company, and/or in one or more officer
positions with the Company and/or any subsidiary of the Company, as is
consistent with and related to her position as the President and COO of the
Company. During the Term, the Board shall nominate Executive for re-election as
a member of the Board at each annual meeting of the Company’s stockholders
occurring during



--------------------------------------------------------------------------------

the Term; provided that the foregoing shall not be required to the extent
prohibited by legal or regulatory requirements. When Executive’s employment
terminates for any reason, Executive will resign as a director and/or officer of
the Company (and any of its subsidiaries). All resignations shall be effective
no later than the Date of Termination (as defined in Section VI.H).

B. Primary Location; Travel. Executive will perform services for the Company
primarily in Fort Washington, Pennsylvania; provided, however, that Executive
will travel as reasonably required to fulfill Executive’s obligations under this
Agreement.

C. Succession Planning. Following the Effective Date, the Board will meet with
Executive periodically regarding succession planning and will provide Executive
with its view regarding succession planning for the role of the CEO by no later
than the Company’s 2020 annual meeting of stockholders.

IV. DUTIES; SERVICE ON OTHER BOARDS. Executive shall devote Executive’s full
working time and attention to the business and affairs of the Company; provided,
however, that it shall not be a violation of this Agreement for Executive to
continue to serve on those for-profit boards on which Executive is serving as of
the Effective Date and any non-profit boards, to manage her passive personal
investments, or to engage in or serve such civic, community, charitable,
educational, or religious organizations as she may select, so long as she does
not, directly or indirectly hold more than a total of 2% of all shares of stock
of any public company and such board service and other activities do not
materially interfere with the performance of Executive’s responsibilities under
this Agreement or violate Executive’s restrictive covenant obligations in
Section IX of this Agreement.

V. COMPENSATION.

A. Base Salary. Executive’s initial base salary as of the Effective Date is
$875,000. The initial base salary and any increase is defined as the “Base
Salary.” The Base Salary is paid in accordance with the Company’s normal payroll
practices, but not less frequently than monthly and subject to applicable taxes
and withholding. Executive’s Base Salary shall be subject to annual review by
the Board (or a committee thereof), and may be increased, but not decreased
below its then current level, from time to time by the Board.

B. Special Retention Award. On or effective as of the Effective Date, Executive
will be granted restricted stock units (“RSUs”) with a grant date fair value of
$2,000,000 and performance stock units (“PSUs”) with a grant date fair value of
$2,000,000 (at target), which will be issued pursuant to the Company’s Amended
and Restated 2014 Stock Incentive Plan and the RSU award agreement, in
substantially the form attached as Exhibit B hereto, and the PSU award
agreement, in substantially the form attached as Exhibit C hereto, respectively
(such RSUs and PSUs, collectively, the “Special Retention Award”).

C. Annual Bonus. Annual Bonus. Commencing in respect of fiscal year 2019,
Executive will be eligible to receive an annual bonus (“Bonus”) in cash that is
targeted to equal 100% of Base Salary. The annual bonus program will be
established by the Compensation Committee of the Board and may consist of a
combination of individual performance objectives and corporate-level performance
metrics; provided that the portion of the Executive’s Bonus based on
corporate-level performance metrics shall not be less than 75% and that any
corporate-level performance metrics applicable to Executive will be generally
consistent with those established for the other senior executives of the
Company. Corporate-level performance metrics for the Executive will have a
threshold of 50% of target and a maximum of 200% of target. Except as set forth
in Section VI of this Agreement, the Bonus for fiscal year 2019 will not be
prorated for Executive’s partial year of service following the Effective Date.
The Bonus shall be structured and paid in accordance with the terms and
conditions of the bonus program established by the Compensation Committee of the
Board.

 

2



--------------------------------------------------------------------------------

D. Long-Term Incentive Awards. Executive will participate in the Company’s
long-term incentive program (“LTIP”). Each year, including 2019, Executive will
be granted an LTIP award with a grant date fair value of $4,750,000. The LTIP
award will be in addition to the Special Retention Award.

E. Stock Ownership Guidelines. The stock ownership guidelines applicable to
Executive shall be no less favorable than those applicable to any other
individual who has the same or higher salary grade as Executive and will
initially be 2.2x Base Salary.

F. Assumed Equity Awards.

1. Stock options held by Executive as of the Effective Date and assumed by the
Company pursuant to the Merger Agreement shall be cashed out in accordance with
the terms of the Merger Agreement.

2. Restricted stock awards held by Executive as of the Effective Date and
assumed by the Company pursuant to the Merger Agreement shall be subject to the
terms and conditions set forth in the restricted stock award agreement attached
hereto as Exhibit D-1.

3. Performance-based restricted stock unit awards held by Executive as of the
Effective Date and assumed by the Company pursuant to the Merger Agreement shall
be subject to the terms and conditions set forth in the restricted unit award
agreements attached hereto as Exhibit D-2, Exhibit D-3 and Exhibit D-4.

G. Benefit Plans. Executive shall be entitled to participate in all those
benefit plans that are maintained by the Company for senior executives, on the
same basis as those benefits are generally made available to other senior
executives of the Company. Also, during the Term, Executive shall be entitled to
fringe benefits and perquisites on the same basis as those benefits are
generally made available to other senior executives of the Company. Nothing in
this Agreement shall require the Company to establish and/or maintain any such
plans.

H. Vacation. Executive shall be entitled to paid vacation in accordance with the
Company’s policy generally applicable to other senior executives of the Company
as in effect from time to time.

I. Business and Travel Expenses. In accordance and subject to compliance with
the Company’s expense reimbursement policy, upon presentation of appropriate
documentation, Executive shall be reimbursed for all reasonable business
expenses incurred in connection with the performance of Executive’s duties
hereunder.

VI. TERMINATION OF EMPLOYMENT. The termination of Executive’s employment and
this Agreement may occur as follows:

A. By Mutual Consent. The Company and Executive may agree in writing to
terminate this Agreement at any time.

B. Death or Disability. If Executive’s employment ceases due to Executive’s
death or Disability (as defined below), Executive (or Executive’s estate) will
be entitled to the following:

1. The “Accrued Amounts,” which shall mean: (A) any unpaid Base Salary through
the Date of Termination, payable within 30 days following the Date of
Termination; (B) any Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the Date of Termination, payable at the time such bonuses
would have been paid if Executive was still employed with the Company;
(C) reimbursement for any unreimbursed business expenses incurred through the
Date of Termination within 30 days following the Date of Termination; and
(D) any vested benefits payable under the terms of any applicable plan and in
accordance therewith; and

2. The “Pro-Rata Bonus,” which shall mean a pro-rata portion of Executive’s
Bonus for the fiscal year in which the Date of Termination occurs based on
actual results for such year (determined by multiplying the amount of such Bonus
which would be due for the full fiscal year by a fraction, the

 

3



--------------------------------------------------------------------------------

numerator of which is the number of days during the fiscal year of termination
that Executive is employed by the Company and the denominator of which is 365),
payable in accordance with the term of the applicable Bonus plan at the same
time the Bonus would have been paid if Executive continued to be employed by the
Company.

If Executive’s employment ceases due to Executive suffering a Disability, the
payments and benefits provided for in this Section VI.B, other than the Accrued
Amounts, will be conditioned on (1) Executive’s execution and delivery to the
Company of an enforceable release of claims against the Company and its
affiliates, in a form attached hereto as Exhibit E (a “Release”); (2) such
Release becoming irrevocable within 30 days following the cessation of
Executive’s employment (or within any longer period designated for review and
revocation period within such Release); and (3) Executive’s continued compliance
with Executive’s restrictive covenant obligations to the Company in Section IX
of this Agreement.

For purposes of this Agreement, “Disability” shall mean a condition entitling
Executive to benefits under any long-term disability plan or policy maintained
or funded by the Company.

C. By the Company for Cause.

1. If any of the following occurs, the Company may terminate Executive’s
employment by written notice to Executive specifying the event(s) (each of which
shall constitute “Cause” for termination):

(a) Executive is convicted of a felony; or

(b) in the reasonable determination of the Company, Executive has done any one
of the following: (1) committed an act of fraud, embezzlement, or theft in the
course of Executive’s employment, (2) caused intentional, wrongful damage to the
property of the Company, (3) Executive’s material breach of any agreement with
the Company or its affiliates or any duty owed to the Company or its
stockholders, or material violation of any written policy or procedure of the
Company, and such breach or violation (if curable) is not cured within 30 days
after receiving written notice from the Company specifying the details of the
breach, or (4) engaged in gross misconduct or gross negligence in the course of
employment. For avoidance of doubt, (x) Executive’s unwillingness to relocate
her family’s permanent residence to any location at the Company’s request shall
not constitute “Cause,” and (y) a termination due to Executive suffering a
Disability will not constitute a termination “without Cause.”

2. If Executive’s employment is terminated under this Section VI.C., Executive
shall be entitled to receive the Accrued Amounts, and nothing more, subject to
Section VI.F.

D. By the Company Without Cause or by Executive for Good Reason or as a Result
of Non-Extension of this Agreement. If Executive’s employment ceases due to a
termination by the Company without Cause, a resignation by Executive with Good
Reason (as defined below) or as a result of the non-extension of the Term by the
Company as provided in Section II, Executive will be entitled to:

 

  1.

The Accrued Amounts;

 

  2.

Continuation of then current Base Salary for two years at customary payroll
intervals;

 

  3.

Credit against total monthly COBRA premium (if administratively possible) or
reimbursement to Executive of the portion of the monthly COBRA premium that
exceeds the active employee cost of group health coverage for 18 months (such
credits/reimbursements to be made monthly based on continued COBRA
enrollment);    

 

  4.

The Pro-Rata Bonus; and

 

  5.

Direct payment to a service provider of Executive’s choice of the reasonable
costs of up to 12 months of executive outplacement benefits, up to a maximum of
$50,000.

 

4



--------------------------------------------------------------------------------

The payments and benefits provided for this Section VI.D (other than the Accrued
Amounts) are conditioned upon: (1) Executive’s execution and delivery to the
Company of the Release; (2) the Release becoming irrevocable within 30 days
following the cessation of Executive’s employment (or within any longer period
designated for review and revocation period within such Release); and
(3) Executive’s continued compliance with Executive’s restrictive covenant
obligations to the Company in Section IX of this Agreement.

For purposes of this Agreement, “Good Reason” shall mean (1) a material
diminution of Executive’s title, authority, duties or responsibilities or a
change in Executive’s reporting structure each as in effect immediately
following the Effective Date in accordance with this Agreement or any greater
level existing following the Effective Date; (2) a material reduction in
Executive’s then current Base Salary, target Bonus opportunity, or target annual
long term equity incentive grant; (3) a material change in the geographic
location at which Executive performs services for the Company; (4) failure of
the Board to appoint Executive as a member of the Board upon or promptly
following the Effective Date or to nominate Executive for re-election upon
expiration of any term of service as a director so long as Executive is an
employee of the Company (it being understood that Executive will resign from the
Board upon any termination of Executive’s employment); or (5) a material breach
of this Agreement by the Company; provided that, any such event will constitute
Good Reason only if Executive notifies the Company in writing of such event
within 90 days following the initial occurrence thereof, the Company fails to
cure such event within 30 days after receipt from Executive of written notice
thereof, and Executive resigns Executive’s employment within 30 days following
the expiration of the cure period.

E. Termination by Executive Without Good Reason At Any Time or Within 60 Days
Following First Anniversary. If Executive terminates Executive’s employment
without Good Reason at any time, Executive shall be entitled to the Accrued
Amounts. In addition, if Executive terminates Executive’s employment for any
reason during the 60-day period following the first anniversary of the Effective
Date, Executive will receive the same severance as provided in Section VI.D.
upon a termination without Cause or with Good Reason, subject to delivery of a
Release.

F. Treatment of Equity Awards. For purposes of Sections VI.A. through VI.E., all
outstanding stock options, restricted stock, RSUs, PSUs and any other equity
incentives, including the Special Retention Award, shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination.

G. Timing of Payments.

1. Delay of Payments Pursuant to Section 409A. It is intended that (1) each
installment of the payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Internal Revenue Code (the “Code”)
and (2) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v). Notwithstanding anything to the contrary in this Agreement,
if the Company determines (i) that on the date Executive’s employment with the
Company terminates or at such other time that the Company determines to be
relevant, Executive is a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)) of the Company and (ii) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code if provided at the time
otherwise required under this Agreement then such payments shall be delayed
until the date that is six months after the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company, or, if earlier, the date of Executive’s death. Any payments delayed
pursuant to this Section VI.G shall be made in a lump sum on the first day of
the seventh month following Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of
Executive’s death. In addition, to the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which Executive

 

5



--------------------------------------------------------------------------------

participates during Executive’s employment or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, such
amount shall be paid in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) any
such reimbursement or payment may not be subject to liquidation or exchange for
another benefit. In addition, notwithstanding any other provision to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A of the Code and the
Treasury Regulations promulgated thereunder be subject to offset by any other
amount unless otherwise permitted by Section 409A of the Code. For the avoidance
of doubt, any payment due under this Agreement within a period following
Executive’s termination of employment or other event shall be made on a date
during such period as determined by the Company in its sole
discretion. Notwithstanding any other provision of this Agreement, if the
Release consideration and revocation period begins and ends in separate years,
the payment or commencement of any payments contingent upon the return and
nonrevocation of the Release, shall be made or commence in the subsequent year
in all events. For purposes of the payment or reimbursement of medical premiums
(including any reimbursement of COBRA premiums), the Company may treat the
amounts paid by it for premiums as taxable to Executive or make such payments
(less any required withholding) directly to Executive to the extent required to
avoid adverse consequences to Executive or the Company under either
Section 105(h) of the Code or the Patient Protection and Affordable Care Act of
2010 as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable) (collectively, the “PPACA”).
Additionally, the Company may modify or discontinue the continuation coverage
contemplated by this Agreement to the extent reasonably necessary to avoid the
imposition of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the PPACA (to the extent applicable).

2. Parachute Payments. If the severance and other benefits provided for in the
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
VI.G.2, would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s severance and other benefits under the Agreement shall be
payable either (A) in full, or (B) as to such lesser amount which would result
in no portion of such severance and other benefits being subject to the excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits under the Agreement,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Any reduction shall be made in the
following manner: first a pro-rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code Reduction in either cash payments or equity compensation benefits shall
be made pro-rata between and among benefits which are subject to Section 409A of
the Code and benefits which are exempt from Section 409A of the Code. Unless the
Company Parties and Executive otherwise agree in writing, any determination
required under this Section VI.G.2 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company Parties for all purposes.
For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

 

6



--------------------------------------------------------------------------------

The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section VI.G.2. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section VI.G.2.

H. Date of Termination. The date of delivery of a notice of termination,
resignation or non-renewal by either the Company or Executive shall constitute
the “Date of Termination,” unless otherwise set forth herein or in the notice of
termination, resignation or non-renewal. For purposes of this Agreement,
Executive will be deemed to have terminated employment when Executive has a
“separation from service” from the Company as determined in accordance with
Treasury Regulation 1.409A-1(h).

VII. REPRESENTATIONS. Executive represents and warrants that Executive is not a
party to any agreement or instrument that would prevent Executive from entering
into or performing Executive’s duties in any way under this Agreement.

VIII. ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal contract and
the rights and interests of Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by Executive, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by Executive and Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amount
would still be payable to Executive hereunder had Executive continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee or other
designee or, if there is no such designee, to Executive’s estate.

IX. CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION. Executive shall comply
with all of the terms of that certain nondisclosure and noncompete agreement, of
even date hereof, by and between Executive and the Company, a copy of which is
attached hereto as Exhibit F.

X. INDEMNIFICATION. The Company shall indemnify and hold Executive harmless for
and against all costs, expenses, liabilities, losses, fees (including without
limitation, attorneys’ and/or other professional fees, disbursements and
charges), awards, judgements, penalties, fines, verdicts, taxes, penalties,
sanctions and interests, arising out of any and all acts and/or omissions, or
claims acts and/or omissions, in her capacity as an officer, directors, manager,
agent, representative, member and/or employee of the Company, to the maximum
extent permitted under the greater of (A) any Company corporate governance
document (such as a bylaw or articles of incorporation); or (B) applicable law.
Executive shall further be entitled to a prompt advancement of any and all
reasonable costs, expenses, disbursements, and fees (including without
limitation, attorneys’ and/or other professional fees, disbursements and
charges) incurred or to be incurred by her in connection with an actual or
threatened civil, criminal, regulatory, arbitral, governmental, administrative
and/or other action of other proceeding, or investigation, arising out of any
and all acts and/or omissions, or claimed acts and/or omissions, in her capacity
as an officer, director, manager, agent, representative, member and/or employee
of the Company, subject to her execution of an undertaking to repay such
advances if her conduct is later determined not to have met the standard
required for indemnification of such amounts and subject further to any other
requirement or condition imposed by applicable law.

XI. TAX WITHHOLDING. The Company shall withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as are required to be
withheld pursuant to any applicable law or regulation.

XII. LIABILITY INSURANCE. During the Term, the Company shall maintain, for the
benefit of the Executive, director and officer liability insurance in form at
least as comprehensive as, and in an amount that is at least equal to, that
maintained by the Company for any other senior executive officer or director.
The Executive’s rights under this Section XII shall continue so long as such
liability may exist, whether or not this Agreement or Executive’s employment
with the Company may have terminated prior thereto.

 

 

7



--------------------------------------------------------------------------------

XIII. LEGAL FEES. Within 30 days upon presentation of appropriate documentation,
the Company shall pay all reasonable and documented legal fees and related
expenses incurred in connection with the drafting, negotiation and execution of
this Agreement and other documents relating to equity arrangements.

XIV. ENTIRE AGREEMENT. This Agreement, together with the other agreements
specifically referenced in this Agreement, contain all the understandings
between the parties pertaining to the matters referred to herein, and supersedes
any other undertakings and agreements (including, without limitation, the NTRI
Employment Agreement and all other agreements between Nutrisystem, Inc. and
Executive, each of which is hereby terminated), whether oral or written,
previously entered into by them with respect thereto. Executive represents that,
in executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has had the opportunity to be represented by counsel of Executive’s
choosing.

XV. AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. No waiver
by any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

XVI. NOTICES. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated on the signature page or to such other
address as such party may subsequently give notice in writing. Any notice
delivered personally or by courier shall be deemed given on the date delivered.
Any notice sent by facsimile, registered or certified mail, postage prepaid,
return receipt requested, shall be deemed given on the date transmitted by
facsimile or mailed.

XVII. SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

XVIII. SURVIVORSHIP. The rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

XIX. GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof, and any disputes, actions, claims or
causes of action arising out of or in connection with this Agreement or the
employment relationship between the Company and Executive shall be subject to
the exclusive jurisdiction of the United States District Court for the District
of Delaware.

XX. HEADINGS. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the heading of any section or paragraph.

 

8



--------------------------------------------------------------------------------

XXI. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[remainder of page intentionally left blank; signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement.

 

TIVITY HEALTH, INC. By:  

/s/ Adam Holland

Adam Holland, Chief Financial Officer EXECUTIVE

/s/ Dawn M. Zier

Dawn M. Zier Date:   March 8, 2019

Addresses for Notice:

 

Dawn M. Zier

On file                                                          

 

                                                                      

 

                                                                      

  

Tivity Health, Inc.

701 Cool Springs Blvd.

Franklin, TN 37067

Attn: Chief Legal & Administrative Officer

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NTRI Employment Agreement

[Attached.]

 



--------------------------------------------------------------------------------

Nutrisystem, Inc.

November 1, 2012

Ms. Dawn Zier

[Address redacted]

Dear Dawn:

We are pleased to extend to you an offer to join NutriSystem, Inc. (the
“Company”) on the terms set forth in this letter agreement (this “Agreement”).

 

Start Date:    November 15, 2012 Title/Reporting:   

Chief Executive Officer (“CEO”) and President, reporting solely to the Company’s
Board of Directors (the “Board”). Executive will devote her full business time
and best efforts to the performance of her duties for the Company, provided,
however, that Executive shall be able to manage her personal investments or to
engage in or serve such civic, community, charitable, educational, or religious
organizations as she may select, so long

as such service does not create a conflict of interest with, or interfere with
the performance of, the Executive’s duties hereunder or conflict with the
Executive’s covenants under the restrictive covenants agreement (attached hereto
as Exhibit A).

At-Will Employment:    Executive will be an at-will employee, which means that
her employment may be terminated by either the Company or by her at any time,
for any reason. Upon any cessation of her employment, except as otherwise
provided herein, Executive’s entitlement will be limited to the payment of Base
Salary accrued but unpaid through the effective date of that cessation, plus any
vested benefits payable under the terms of the applicable plans. Board Service:
   Executive will be appointed to the Board upon or promptly following her
commencement of service, and nominated for re-election so long as actively
employed as CEO. Unless otherwise requested by the Board, Executive agrees to
voluntarily resign from Board upon any cessation of her employment. Annual Base
Salary:    $600,000, subject to annual review (but not to be decreased below
$600,000). 2012 Annual Bonus:    None Benefits/Vacation    Executive will
participate in the same vacation policies and benefit programs as other senior
executives of the Company, subject to the terms of those policies and programs
as in effect from time to time.

Minimum 2013 Annual

Bonus:

   $250,000, subject to continued employment through the end of the 2013 year
(however, Executive’s actual 2013 Annual Bonus shall be based on actual
performance against objectives and she shall receive a 2013 Annual Bonus based
on the program described below, if that yields an amount greater than the
Minimum 2013 Annual Bonus). Annual Bonus Opportunity for 2013 and later years:
   Target annual bonus will be $500,000 or 75% of then current Base Salary,
whichever amount is greater. Actual range of payout will be 0 to 150% of the
target, based on actual performance against objectives established by the
Compensation Committee (but subject, in the case of 2013, to the minimum bonus
described above). Bonuses are paid within two and one-half months following the
end of the relevant fiscal year. Except as otherwise provided herein, Executive
will be required to remain employed through the applicable bonus payment date in
order to receive any bonus.



--------------------------------------------------------------------------------

2013 Annual Equity

Grant:

   Provided she remains employed on the date that 2013 annual equity grants are
made to other named executive officers (generally by March 31st), Executive will
then receive an annual equity grant in the ordinary course with a grant date
fair value of approximately $850,000. The components and terms of that grant
will be determined by the Board, in its discretion, and will be substantially
consistent with the components and terms of 2013 annual grants made to other
named executive officers. Notwithstanding the above, the components of the grant
shall consist of at least 25% time-vested restricted shares and 25% time-vested
stock options.

Temporary

Housing/Transportation:

   Executive will receive a $4,167/month allowance for transportation and
temporary housing costs for two years. Replacement Grants    To compensate
Executive for compensation opportunities foregone at her prior employer,
Executive will be granted the following awards upon commencement of her
employment:    (a) $500,000 cash signing bonus, subject to prompt repayment if
her employment with the Company ceases before the earlier of the second
anniversary of her employment commencement or a Change of Control.    (b)
Restricted shares under the Company’s Amended and Restated 2008 Long Term
Incentive Plan (the “LTIP”) with a grant date fair value equal to $800,000,
subject to time-based vesting over two years in four equal installments, subject
to full acceleration upon a Change of Control. Inducement Grants:   

To induce Executive to accept this offer and to provide her with an immediate
stake in the success of the Company, Executive will be granted the following
awards under the LTIP upon commencement of her employment:

 

(a) Stock options with a grant date fair value equal to $300,000, subject to
time-based vesting in equal annual installments over four years.

 

(b) Performance-vested RSUs (“PRSUs”) with a grant date fair value equal to
$300,000. Actual range of payout will be 0 to 150% of target number of shares,
based on TSR performance of the Company relative to the Russell 3000 Index for
the three year period beginning January 1, 2013 and subject to continued
employment through the end of that performance period.

Severance Rights Upon Termination without Cause, Resignation with Good Reason:
  

If Executive’s employment ceases due to a termination by the Company without
“Cause” or a resignation by the Executive with “Good Reason,” she will be
entitled to:

 

(a) Continuation of then current Base Salary for two years at customary payroll
intervals.

 

   (b) Direct payment (if administratively possible) or reimbursement of the
portion of the monthly COBRA premium that exceeds the active employee cost of
group health coverage for 18 months.    (c) A pro-rata portion of her annual
bonus for the year of termination, based on actual performance through the end
of the year and pro-rated based on the number of days of service completed
during that year.    (d) Payment of her 2013 minimum annual bonus, to the extent
not already paid (or payable pursuant to the preceding bullet).



--------------------------------------------------------------------------------

   (e) Relief from her obligation to repay the cash signing bonus, if the
minimum service requirement is not already satisfied.    (f) Full vesting of the
replacement restricted stock and inducement stock option grants, if not already
vested.    (g) If severance occurs prior to settlement of inducement PRSU grant,
a pro- rata portion of that PRSU grant, based on actual performance through the
end of the performance period and pro-rated based on the number of days of
service completed during that performance period.    (h) Direct payment to a
service provider of Executive’s choice of the reasonable costs of 12 months of
executive outplacement benefits, up to a maximum of $50,000.    These payments
and benefits are conditioned on: (1) Executive’s execution and delivery to the
Company of a general release of claims against the Company and its affiliates,
substantially in a form approved by the Board (the “Release”); (2) such Release
becoming irrevocable within 30 days following the cessation of Executive’s
employment; and (3) Executive’s continued compliance with her restrictive
covenant obligations to the Company. Except for items (c) and (g), these
payments and benefits will be paid or provided (or begin to be paid or provided,
as applicable) on the first regularly scheduled payroll date that occurs after
the Release becomes irrevocable, provided that if the 30 day period described
above begins in one taxable year and ends in a second taxable year, such
payments or benefits shall not commence until the second taxable year. Items
(c) and (g) will be paid within two and one-half months following the end of the
applicable performance period. Payments upon Executive’s death/Disability:    If
Executive’s employment ceases due to Executive’s death or “Disability,” she (or
her estate) will be entitled to:    (a) A pro-rata portion of her annual bonus
for the year of termination, based on actual performance through the end of the
year and pro-rated based on the number of days of service completed during that
year, payable within two and one-half months following the end of the applicable
year.    (b) Payment of her 2013 minimum annual bonus within two and one-half
months following the end of the applicable year, to the extent not already paid
(or payable pursuant to the preceding bullet).    (c) Relief from her obligation
to repay the cash signing bonus, if the minimum service requirement is not
already satisfied.    (d) Full vesting of the inducement stock option grant, if
not already vested. (e) Vesting of the next tranche of the replacement
restricted stock award, if not already fully vested.    (f) If such termination
of employment occurs prior to settlement of inducement PRSU grant, vesting of a
pro-rata portion of the target PRSU grant.



--------------------------------------------------------------------------------

   If Executive’s employment ceases due to Executive suffering a Disability,
these payments and benefits will be conditioned on: (1) Executive’s execution
and delivery to the Company of a Release; (2) such Release becoming irrevocable
within 30 days following the cessation of Executive’s employment; and
(3) Executive’s continued compliance with her restrictive covenant obligations
to the Company. Definitions:   

For purposes of this Agreement:

 

“Cause” means: (a) Executive is convicted of a felony, or (b) in the reasonable
determination of the Board, Executive has done any one of the following:
(1) committed an act of fraud, embezzlement, or theft in the course of her
employment, (2) caused intentional, wrongful damage to the property of the
Company, (3) Executive’s material breach of any agreement with the Company or
its affiliates, any duty owed to the Company or its stockholders or any
published policy of the Company, which breach (if curable) is not have cured
within 30 days after receiving written notice from the Board specifying the
details of the breach, or (4) engaged in gross misconduct or gross negligence in
the course of employment. For avoidance of doubt, (x) Executive’s unwillingness
to relocate her family’s permanent residence to any location at the Company’s
request shall not constitute “Cause,” and (y) a termination due to Executive
suffering a Disability will not constitute a termination “without Cause.”

   “Change of Control” has the same meaning as defined in the LTIP.   
“Disability” means a condition entitling Executive to benefits under any
long-term disability plan or policy maintained or funded by the Company.   
“Good Reason” means: (a) a material diminution of Executive’s title, authority,
duties or responsibilities or a change in Executive’s reporting structure
described above; (b) a material reduction in Executive’s then current Base
Salary or annual bonus target opportunity (c) a material change in the
geographic location at which the Executive performs services for the Company,
which for this purpose shall mean the relocation of the Company’s headquarters
by more than 50 miles; (d) failure of the Board to appoint Executive as a member
of the Board within 30 days following her commencement of employment or to
nominate her for re—election upon expiration of any term of her service as a
director; and (e) a material breach of this Agreement by the Company; provided
that, any such event will constitute Good Reason only if Executive notifies the
Company in writing of such event within 90 days following the initial occurrence
thereof, the Company fails to cure such event within 30 days after receipt from
Executive of written notice thereof, and Executive resigns her employment within
30 days following the expiration of that cure period. Restrictive Covenants:   

Executive represents and warrants to the Company that there are no orders,
judgments, decrees, restrictions, agreements or understandings by which she is
bound that would prevent or make unlawful her execution of this Agreement, that
would be inconsistent or in conflict with this Agreement or her obligations
hereunder, or that would otherwise prevent, limit or impair the performance her
duties to the Company.

 

As a condition of her employment, Executive is required to execute the
restrictive covenant agreement attached hereto as Exhibit A.

Section 409A:    Notwithstanding anything herein to the contrary, to the extent
compliance with the requirements of Treas. Reg. Section 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under



--------------------------------------------------------------------------------

  

Section 409A of the Internal Revenue Code (“Section 409A”) to any payments due
to Executive upon or following her Separation from Service (within the meaning
of Treas. Reg. Section 1.409A-1(h)(1) or any successor provision)), then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following Executive’s Separation from Service
will be deferred without interest and paid to Executive in a lump sum
immediately following that six month period. This paragraph should not be
construed to prevent the application of Treas. Reg. Sections 1.409A-1(b)(4) or
-1(b)(9)(iii)(or any successor provisions) to amounts payable to the Executive.
For purposes of the application of Treas. Reg. Section 1.409A-1(b)(4) (or any
successor provision) to amounts payable hereunder, each payment in a series of
payments will be deemed a separate payment.

 

While the parties have endeavored to structure Executive’s compensation rights
so that payments to her are exempt from or compliant with Section 409A, the
Company makes no representation to Executive in this regard and will have no
obligation to indemnify Executive for taxes or interest imposed under
Section 409A.

Indemnification    The Company shall indemnify and hold Executive harmless for
and against any and all costs, expenses, liabilities, losses, fees (including
without limitation attorneys’ and/or other professional fees, disbursements and
charges), awards, judgments, penalties, fines, verdicts, taxes, penalties,
sanctions and interests, arising out of any and all acts and/or omissions, or
claimed acts and/or omissions, in her capacity as an officer, director, manager,
agent, representative, member and/or employee of the Company, to the maximum
extent permitted under the greater of (a) any Company corporate governance
document (such as a bylaw or articles of incorporation); or (b) applicable law.
Executive shall further be entitled to a prompt advancement of any and all
reasonable costs, expenses, disbursements, and fees (including without
limitation attorneys’ and/or other professional fees, disbursements and charges)
incurred or to be incurred by her in connection with an actual or threatened
civil, criminal, regulatory, arbitral, governmental, administrative and/or other
action of other proceeding, or investigation, arising out of any and all acts
and/or omissions, or claimed acts and/or omissions, in her capacity as an
officer, director, manager, agent, representative, member and/or employee of the
Company, subject to her execution of an undertaking to repay such advances if
her conduct is later determined not to have met the standard required for
indemnification of such amounts and subject further to any other requirement or
condition imposed by applicable law. Other:    (a) Within 30 days following the
execution of this Agreement, the Company shall directly pay to Executive’s
attorneys (Outten & Golden LLP) for reasonable legal fees incurred in the
documentation of these arrangements, up to a maximum of $15,000.    (b)
Executive will be subject to all corporate policies applicable to executive
officers and directors, including securities trading policy, anti-hedging
policy, clawback policy and stock ownership guidelines.    (c) All payments (or
transfers of property) to Executive will be subject to tax withholding to the
extent required by applicable law.



--------------------------------------------------------------------------------

   (d) Both during and following her service with the Company, Executive agrees
to cooperate with the Company in connection with any action or proceeding (or
any appeal from any action or proceeding) that relates to events occurring
during Executive’s employment by the Company. After Executive’s employment
ceases, the Company will provide reasonable advance notice of its need for
Executive’s cooperation and will attempt to schedule and limit the need for
Executive’s cooperation so as to minimize any disruption of Executive’s personal
and other professional obligations. The Company will reimburse Executive, in
accordance with the Company’s policy, for reasonable out of pocket travel and
other expenses that she incurs as a result of her cooperation.    (e) In advance
of any reasonably foreseeable event or transaction described in Treas. Reg.
Section 280G-1, Q/A-2(a)(3)(i), (ii) or (iii), the Company and Executive will
cooperate and exercise commercially reasonable efforts to engage in lawful
planning to seek to minimize adverse tax consequences on either of them under
Sections 280G and 4999 of the Internal Revenue Code. For avoidance of doubt,
however, this paragraph does not obligate the Company to pay any additional
amount to Executive or reimburse Executive for any taxes payable by her.    (f)
Notices permitted or required under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier
addressed, in the case of the Company, c/o its General Counsel as its principal
executive office and, in the case of Executive, to her most recent address set
forth in the personnel records of the Company.    (g) This Agreement shall inure
to the benefit of, and shall be binding upon, the parties, their heirs,
executors, administrators, agents, assigns, and estates, provided that
Executive’s rights and obligations under this Agreement are personal to her and
may not be assigned.    (h) This Agreement is governed by Pennsylvania law,
without regard to the principles of conflicts of laws. Any disputes, actions,
claims or causes of action arising out of or in connection with this Agreement
or the employment relationship between the Company and Executive shall be
subject to the exclusive jurisdiction of the United States District Court for
the Eastern District of Pennsylvania or the Pennsylvania state courts located in
Montgomery County.    (i) This Agreement sets forth the parties’ entire
agreement regarding Executive’s employment and compensation by the Company and
supersedes all prior agreements, discussions and understandings on those topics.
This Agreement may not be modified in any way except by a written amendment
executed by Executive and a duly authorized representative of the Company.

 

Your signature below confirms that all information provided to us during the
interview and hiring process is true and accurate in all material respects. To
indicate your acceptance of our offer and its terms, please sign and date the
Agreement in the space provided below and return it to me. Please retain a copy
for your records.

 

Sincerely,                

/s/ David D. Clark

David D. Clark

Executive Vice President of

Administration,

Chief Financial Officer and

Treasurer



--------------------------------------------------------------------------------

Agreed and accepted on November 1, 2012:

By: /s/ Dawn M. Zier                    

Dawn Zier



--------------------------------------------------------------------------------

LOGO [g720412logo.jpg]

May 21, 2013

Ms. Dawn Zier

[Address redacted]

Dear Dawn:

This letter agreement (this “Agreement”) reflects the commitment of NutriSystem,
Inc. (the “Company”) to pay you a cash bonus on the terms herein set forth.

Subject to your continued employment with the Company through November 15, 2014
(the “Vesting Date”), you will receive a cash bonus equal to $70,894.56 (the
“Bonus”). The Bonus will be paid to you within 45 days following the Vesting
Date.

If, prior to the Vesting Date, your employment with the Company ceases under
circumstances that result in the accelerated vesting of your inducement stock
option grant (as described in the letter agreement between the Company and you
dated November 1, 2012 (the “Employment Agreement”)), then subject to your
satisfaction of the conditions required for such accelerated option vesting
(i.e., timely execution of a release and compliance with certain restrictive
covenants), the Bonus will be paid to you within 45 days following your
cessation of employment; provided that if such 45 day period begins in one
taxable year and ends in a second taxable year, the Bonus will not be paid to
you until the second taxable year. Except as otherwise provided in the preceding
sentence, if your employment ceases for any reason prior to the Vesting Date,
you will forfeit any right to the Bonus.

Any payments made under this Agreement will be subject to tax withholding to the
extent required by applicable law. This Agreement is governed by Pennsylvania
law, without regard to the principles of conflicts of laws. Nothing contained in
this Agreement shall be construed as giving you any right to be retained in the
employ or service of the Company or any of its subsidiaries for any particular
period of time. This Agreement may not be modified in any way except by a
written amendment executed by you and a duly authorized representative of the
Company.

To indicate your agreement with the foregoing, please sign and date this letter
in the space provided below and return it to me. Please retain a copy for your
records.

 

Sincerely, /s/ Ralph J. Mauro

Ralph J. Mauro

Senior VP & General Counsel

 

Agreed and accepted on May 21, 2013: /s/ Dawn Zier Dawn Zier



--------------------------------------------------------------------------------

 

LOGO [g720412logo.jpg]

January 2, 2015

Ms. Dawn M. Zier

[Address Redacted]

Dear Dawn:

Reference is hereby made to the letter agreement between us dated November 1,
2012 (the “Agreement”). The parties hereby agree to amend the Agreement as of
the date first set forth above on the terms set forth in this letter agreement
(this “First Amendment”).

With respect to the provisions in the Agreement set forth opposite the caption
labelled “Annual Bonus Opportunity for 2013 and Later Years”, (i) the first
sentence thereof is hereby deleted in its entirety and replaced with the
following: “Target annual bonus will be 100% of then current Base Salary”; and
(ii) the second sentence thereof is hereby amended to delete the percentage
“150%” referenced therein and to replace it with the percentage “200%.” Except
as expressly amended by this First Amendment, the terms of the Agreement are
unchanged and remain in full force and effect.

To acknowledge your agreement with the foregoing, please sign this First
Amendment in the space provided below and return it to me. Please retain a copy
for your records.

 

Sincerely, /s/ Michael P. Monahan Michael P. Monahan Executive Vice President
and CFO

Agreed and accepted:

 

/s/ Dawn M. Zier

Dawn M. Zier



--------------------------------------------------------------------------------

EXHIBIT B

Special Retention RSU Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

D. Zier

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated March 8,
2019 (the “Grant Date”), is by and between Tivity Health, Inc., a Delaware
corporation (the “Company”), and Dawn M. Zier (the “Grantee”), under the
Company’s Amended and Restated 2014 Stock Incentive Plan (the “Plan”). Terms not
otherwise defined herein shall have the meanings given to them in the Grantee’s
employment agreement with the Company (as may be amended from time to time, the
“Employment Agreement”), or if not defined in the Employment Agreement, then the
meanings given to them in the Plan.

Section 1. Restricted Stock Unit Award. The Grantee is hereby granted
[                ]1 restricted stock units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of the Company’s
Common Stock, $.001 par value (the “Stock”), subject to the terms and conditions
of this Agreement and the Plan.

Section 2. Vesting of the Award. Except as otherwise provided in Section 3 and
Section 5 below, the Restricted Stock Units will vest 100% on May 31, 2020 (the
“Vesting Date”), as long as the Grantee is serving as an employee of the Company
on the Vesting Date.

The Company shall issue one share of Stock to the Grantee (or Grantee’s estate
or personal representative, as applicable) in settlement of each vested
Restricted Stock Unit (the “Distributed Shares”) at the time the Restricted
Stock Unit vests pursuant to any provision of this Agreement, but in no event
later than March 15 of the calendar year following the calendar year in which
the applicable Vesting Date occurs. The Distributed Shares shall be represented
by a certificate or by a book-entry.

Section 3. Forfeiture on Termination of Employment.

3.1. Termination by the Company for Cause. If the Grantee’s employment with the
Company is involuntarily terminated for Cause, then all Restricted Stock Units
that have not vested prior to the Date of Termination of Grantee’s employment
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units. “Date of Termination” shall have the meaning set
forth in the Employment Agreement.

3.2. Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee’s employment with the Company (a) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (b) is terminated by
the Grantee for Good Reason, then, subject to Grantee’s execution of the release
of claims in the form attached to the Employment Agreement, all of the
Restricted Stock Units granted hereunder shall immediately vest on the Date of
Termination, and the Date of Termination shall be the Vesting Date for purposes
of this Agreement. For purposes of this Agreement, the terms “Good Reason” and
“Cause” shall have the meanings set forth in the Employment Agreement.

3.3. Termination by Death or Disability. If the Grantee’s employment by the
Company terminates by reason of death or Disability (as defined in the Plan),
the Restricted Stock Units granted hereunder shall immediately vest and the Date
of Termination shall be the Vesting Date for purposes of this Agreement.

 

1 

Note to Form: Insert number of shares having grant date fair value of
$2,000,000.



--------------------------------------------------------------------------------

3.5. Other Termination. If the Grantee’s employment by the Company is terminated
for any reason other than as described in Sections 3.1 through 3.3 above, then
all Restricted Stock Units that have not vested prior to the Date of Termination
will immediately thereupon be forfeited and the Grantee shall have no further
rights with respect to such Restricted Stock Units.

Section 4. Voting Rights and Dividends. Prior to the date that Distributed
Shares are delivered to Grantee, the Grantee shall be credited with cash
dividend equivalents with respect to the Restricted Stock Units at the time of
any payment of dividends to stockholders on shares of Common Stock in accordance
with the terms set forth in the Plan, and such dividend equivalents shall
accumulate and be paid (in cash, without interest) to the Grantee when (and only
if) the Restricted Stock Units to which they relate become vested and are
settled in accordance with this Agreement. Dividend equivalents and any amounts
that may become distributable in respect thereof shall be treated separately
from the Restricted Stock Units and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
Grantee shall not have any voting rights with respect to the Stock underlying
the Restricted Stock Units prior to the vesting of the Restricted Stock Units
and the issuance of the Stock as set forth in Section 2. A holder of Distributed
Shares shall have full dividend and voting rights as a holder of Stock.

Section 5. Restrictions on Transfer; Change of Control.

5.1. Restrictions on Transfer. The Restricted Stock Units shall not be
transferable by the Grantee (or the Grantee’s legal representative or estate, as
applicable) other than by will or by the laws of descent and distribution. The
terms of this Agreement shall be binding on the executors, administrators, heirs
and successors of the Grantee.

5.2. Change in Control. If Grantee’s employment with the Company (or its
successor company) (a) is involuntarily terminated within 12 months following a
Change in Control for any reason other than termination for Cause, or (b) is
terminated by the Grantee for Good Reason within 12 months following a Change in
Control, all restrictions imposed on the Restricted Stock Units shall thereupon
lapse, the Restricted Stock Units will become free of all restrictions and
become fully vested, and the Company (or its successor company) shall issue the
Stock underlying the Restricted Stock Units to the Grantee on or about the Date
of Termination; provided, however, that if in connection with a Change in
Control, the acquiring corporation (or other successor to the Company in the
Change in Control) does not assume the Restricted Share Units, then the
Restricted Share Units shall vest and be settled in Stock issued to the Grantee
immediately prior to the Change in Control. For purposes of this Section 5.2,
the terms “Good Reason” and “Cause” shall have the meanings set forth in
Section 3.2.

Section 6. Restrictive Agreement. As a condition to the receipt of any
Distributed Shares, the Grantee (or Grantee’s legal representative or estate or
any third party transferee, as applicable), if the Company so requests, will
execute an agreement in form satisfactory to the Company in which the Grantee or
such other recipient of the shares represents that he or she is purchasing the
shares for investment purposes, and not with a view to resale or distribution.

Section 7. Restricted Stock Units Award Subject to Recoupment Policy. The award
of Restricted Stock Units is subject to the Tivity Health, Inc. Compensation
Recoupment Policy (the “Policy”). The award of Restricted Stock Units, or any
amount traceable to the award of Restricted Stock Units, shall be subject to the
recoupment obligations described in the Policy.

 

2



--------------------------------------------------------------------------------

Section 8. Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted by the Committee in accordance with the Plan
(including compliance with Section 409A of the Code, if applicable) without
duplication of Section 4.

Section 9. Tax Withholding. The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Restricted Stock Units prior to the delivery of the Distributed
Shares, or may withhold from the Distributed Shares an amount of Stock having a
Fair Market Value equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

Section 10. Plan. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern. By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.

Section 11. Confidentiality, Non-Solicitation and Non-Compete. In the event
Grantee breaches any of the confidentiality, non-solicitation or non-compete
covenants set forth in the Nondisclosure and Noncompete Agreement attached to
the Employment Agreement, the Restricted Stock Units shall immediately thereupon
expire and be forfeited, and the Company shall be entitled to seek other
appropriate remedies it may have available in connection with such breach.

Section 12. Miscellaneous.

12.1. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

12.2. Employment. By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.

12.3. Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

12.4. Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.

12.5. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:    Tivity Health, Inc.    701 Cool Springs Blvd    Franklin,
Tennessee 37067 To the Grantee:   

Dawn M. Zier

(Grantee name and address)   

Address on File

  

at Tivity Health

 

3



--------------------------------------------------------------------------------

12.6. Amendment. Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Grantee hereunder without the Grantee’s consent.

12.7. Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

12.8. Validity; Severability. If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

12.9. Interpretation; Resolution of Disputes; Section 409A.

(a) It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee. Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

(b) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Grantee or
for the Grantee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 12.9(b)
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Grantee of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the Grantee
if the Covered Payments are limited to the extent necessary to avoid being
subject to the Excise Tax. Only if the amount calculated under (i) above is less
than the amount under (ii) above will the Covered Payments be reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes. The Covered Payments shall
be reduced in a manner that maximizes the Grantee’s economic position. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. Any
determination required under this Section 12.9(b) shall be made in writing in
good

 

4



--------------------------------------------------------------------------------

faith by an independent accounting firm selected by the Company that is
reasonably acceptable to the Grantee (the “Accountants”), which shall provide
detailed supporting calculations to the Company and the Grantee as requested by
the Company or the Grantee. The Company and the Grantee shall provide the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 12.9(b).
For purposes of making the calculations and determinations required by this
Section 12.9(b), the Accountants may rely on reasonable, good faith assumptions
and approximations concerning the application of Section 280G and Section 4999
of the Code. The Accountants’ determinations shall be final and binding on the
Company and the Grantee. The Company shall be responsible for all fees and
expenses incurred by the Accountants in connection with the calculations
required by this Section 12.9(b). It is possible that after the determinations
and selections made pursuant to this Section 12.9(b) the Grantee will receive
Covered Payments that are in the aggregate more than the amount provided under
this Section 12.9(b) (“Overpayment”) or less than the amount provided under this
Section 12.9(b) (“Underpayment”). In the event that (A) the Accountants
determine, based upon the assertion of a deficiency by the Internal Revenue
Service against either the Company or the Grantee which the Accountants believe
has a high probability of success, that an Overpayment has been made or (B) it
is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding that has been finally and conclusively resolved that
an Overpayment has been made, then the Grantee shall pay any such Overpayment to
the Company. In the event that (x) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (y) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of the Grantee.

(c) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith. However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code and this Agreement shall be
interpreted in accordance therewith. Further, notwithstanding anything herein to
the contrary, if at the time of a Participant’s termination of employment with
the Company, the Participant is a “specified employee” as defined in
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment. Each payment of Restricted Stock Units (and related
dividend equivalent rights) constitutes a “separate payment” for purposes of
Section 409A of the Code. If the Restricted Stock Units constitute deferred
compensation and are subject to Section 409A of the Code, if a Release is
required for settlement of Restricted Stock Units and if the period in which to
consider and revoke the Release begins in one taxable year and ends in a second
taxable year, such settlement shall not occur until the second taxable year.

12.10. Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators, successors and assignees.

[remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC.

By:  

                 

Name:

Title:

GRANTEE: Dawn M. Zier

Online Grant Acceptance Satisfies

Signature Requirement

Signature Page to Restricted Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT C

Special Retention PSU Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

D. Zier

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated March 8,
2019 (the “Grant Date”), is by and between Tivity Health, Inc., a Delaware
corporation (the “Company”), and Dawn M. Zier (the “Grantee”), under the
Company’s Amended and Restated 2014 Stock Incentive Plan (the “Plan”). Terms not
otherwise defined herein shall have the meanings given to them in the Grantee’s
Employment Agreement, dated as of March 8, 2019 (as may be amended from time to
time, the “Employment Agreement”), or if not defined in the Employment
Agreement, then the meanings given to them in the Plan.

Section 1. Performance Stock Unit Award; Performance Goals. Subject to
adjustment as set forth herein, the Grantee is hereby granted [         ]2
performance stock units (the “Target Award”) under the Plan, with the specific
number of performance stock units earned to be determined in accordance with
Exhibit A hereto (the “Performance Stock Units”). Each Performance Stock Unit
represents the right to receive one share of the Company’s Common Stock, $.001
par value (the “Stock”), subject to the terms and conditions of this Agreement
and the Plan. Except as otherwise provided in Section 3 or Section 5.2, before
the Performance Stock Units will be earned and settled, the Committee must
certify the level of achievement of the Performance Goals described in Exhibit A
hereto which the Committee shall do as soon as practicable after the last day of
the Performance Period (as defined in Exhibit A hereto) (the “End Date of the
Performance Period”). Any Performance Stock Units that are not earned as a
result of the level of achievement of the Performance Goals at of the End Date
of the Performance Period shall be immediately forfeited as of the End Date of
the Performance Period.

Section 2. Vesting of the Award; Settlement of the Award. Except as otherwise
provided in Section 3 and Section 5.2 below, 100% of the Performance Stock Units
determined by the Committee to be earned pursuant to Section 1 hereof will vest
upon the End Date of the Performance Period (the “Vesting Date”), as long as the
Grantee is serving as an employee of the Company on such date. Except as
otherwise provided in Section 5.2 below, the Company shall issue one share of
the Stock to the Grantee (or Grantee’s estate or personal representative, as
applicable) in settlement of each earned and vested Performance Stock Unit (in
the aggregate, the “Distributed Shares”) at or promptly following the Vesting
Date, but in no event later than ninety (90) days following the Vesting Date
(provided that in no event may the Grantee, directly or indirectly, designate
the calendar year of such settlement). The Distributed Shares shall be
represented by a certificate or by a book-entry.

Section 3. Forfeiture on Termination of Employment.

3.1. Termination by the Company for Cause. If the Grantee’s employment with the
Company is involuntarily terminated for Cause prior to the End Date of the
Performance Period, then all Performance Stock Units will be forfeited and the
Grantee shall have no further rights with respect to such Performance Stock
Units. “Date of Termination” shall have the meaning set forth in the

Employment Agreement.

 

2 

Note to Form: Insert number of shares having grant date fair value of
$2,000,000.



--------------------------------------------------------------------------------

3.2. Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee’s employment with the Company (a) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (b) is terminated by
the Grantee for Good Reason, then, subject to Grantee’s execution of the release
of claims in the form attached to the Employment Agreement, the number of
Performance Stock Units that shall vest (the “Pro Rata Amount”) shall be the
product of (i) a fraction, the numerator of which is the number of full calendar
months elapsed between the Grant Date and the date on which Grantee’s employment
is terminated, and the denominator of which is 33, multiplied by (ii) (A) if the
Date of Termination occurs after January 1, 2020, the greater of (1) the Target
Award, or (2) the number of Performance Stock Units that would have vested
pursuant to Exhibit A at the End Date of the Performance Period but for the
termination of Grantee’s employment (i.e., based on actual performance), or
(B) if the Date of Termination occurs on or prior to January 1, 2020, the Target
Award. For purposes of this Agreement, the terms “Cause” and “Good Reason” shall
have the meanings set forth in the Employment Agreement.

3.3. Termination by Death or Disability. If the Grantee’s employment with the
Company terminates by reason of death or Disability (as defined in the Plan),
the number of Performance Stock Units that shall vest shall be the product of
(i) a fraction, the numerator of which is the number of full calendar months
elapsed between the Grant Date and the date on which Grantee’s employment is
terminated, and the denominator of which is 33, multiplied by (ii) (A) if the
Date of Termination occurs after January 1, 2020, the greater of (1) the Target
Award, or (2) the number of Performance Stock Units that would have vested
pursuant to Exhibit A at the End Date of the Performance Period but for the
termination of Grantee’s employment (i.e., based on actual performance), or
(B) if the Date of Termination occurs on or prior to January 1, 2020, the Target
Award. For purposes of this Section 3.3, “Disability” shall have the meaning set
forth in the Employment Agreement.

3.4. Other Termination. Subject to Section 5.2, if the Grantee’s employment with
the Company terminates for any reason other than as described in Sections 3.1
through 3.3 above (or if Grantee fails to execute any release of claims pursuant
to the Employment Agreement, if applicable), then all Performance Stock Units
that have not vested prior to the date of termination of Grantee’s employment
will immediately thereupon be forfeited and the Grantee shall have no further
rights with respect to such Performance Stock Units.

Section 4. Voting Rights and Dividends. Prior to the date that Distributed
Shares are delivered to Grantee, the Grantee shall be credited with cash
dividend equivalents with respect to the Performance Stock Units at the time of
any payment of dividends to stockholders on shares of Common Stock in accordance
with the terms set forth in the Plan, and such dividend equivalents shall
accumulate and be paid (in cash, without interest) to the Grantee when (and only
if) the Performance Stock Units to which they relate become vested and are
settled in accordance with this Agreement. Dividend equivalents and any amounts
that may become distributable in respect thereof shall be treated separately
from the Restricted Stock Units and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
Grantee shall not have any voting rights with respect to the Stock underlying
the Performance Stock Units prior to the vesting of the Performance Stock Units
and the issuance of the Stock as set forth in Section 2. A holder of Distributed
Shares shall have full dividend and voting rights as a holder of Stock.

Section 5. Restrictions on Transfer; Change in Control.

5.1. General Restrictions. The Performance Stock Units shall not be transferable
by the Grantee (or Grantee’s legal representative or estate, as applicable)
other than by will or by the laws of descent and distribution. The terms of this
Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.

 

2



--------------------------------------------------------------------------------

5.2. Change in Control.

(a) If in connection with a Change in Control, the acquiring corporation (or
other successor to the Company in the Change in Control) does not assume the
Performance Stock Units, then (A) in the event of a Change in Control occurring
after January 1, 2020, a number of Performance Stock Units shall vest and be
settled in Stock issued to the Grantee immediately prior to the Change in
Control equal to the greater of (1) the Target Award, or (2) the number of
Performance Stock Units that would have vested pursuant to Exhibit A at the End
Date of the Performance Period (i.e., based on actual performance); provided,
however that for purposes of this Section 5.2(a), the date of the Change in
Control shall be deemed to be the End Date of the Performance Period, and
(ii) the Performance Goals shall be determined by multiplying the Performance
Goals set forth on Exhibit A by a fraction equal to (x) the number of full
calendar months elapsed between January 1, 2020 and the date of the Change in
Control divided by (y) 24, and (B) in the event of a Change in Control occurring
on or prior to January 1, 2020, a number of Performance Stock Units shall vest
and be settled in Stock issued to the Grantee immediately prior to the Change in
Control equal to the Target Award.

(b) If in connection with a Change in Control, the acquiring corporation (or
other successor to the Company in the Change in Control) assumes the Performance
Stock Units, and if Grantee’s employment with the Company (or its successor
company) (i) is involuntarily terminated within 12 months following a Change in
Control for any reason other than termination for Cause, or (ii) is terminated
by the Grantee for Good Reason within 12 months following a Change in Control,
then subject to Grantee’s execution of any release of claims set forth in the
Employment Agreement, a number of Performance Stock Units shall vest and be
settled in Stock issued to the Grantee on the Date of Termination equal to
(A) in the event of such termination of employment occurring after January 1,
2020, the greater of (x) the Target Award, or (y) the number of Performance
Stock Units that would have vested pursuant to Exhibit A at the End Date of the
Performance Period (i.e., based on actual performance); provided, however that
for purposes of this Section 5.2(b), (i) the Date of Termination shall be deemed
to be the End Date of the Performance Period, and (ii) the Performance Goals
shall be determined by multiplying the Performance Goals set forth on Exhibit A
by a fraction equal to (x) the number of full calendar months elapsed between
January 1, 2020 and the date of such termination of employment divided by (y)
24, and (B) in the event of such termination of employment occurring on or prior
to January 1, 2020, the Target Award. For purposes of this Section 5.2(b), the
terms “Cause” and “Good Reason” shall have the meanings set forth in the
Employment Agreement.

Section 6. Restrictive Agreement. As a condition to the receipt of any
Distributed Shares, the Grantee (or Grantee’s legal representative or estate or
any third party transferee, as applicable), if the Company so requests, will
execute an agreement in form satisfactory to the Company in which the Grantee or
such other recipient of the shares represents that he or she is purchasing the
shares for investment purposes, and not with a view to resale or distribution.

Section 7. Performance Stock Units Award Subject to Recoupment Policy. The award
of Performance Stock Units is subject to the Tivity Health, Inc. Compensation
Recoupment Policy (the “Policy”). The award of Performance Stock Units, or any
amount traceable to the award of Performance Stock Units, shall be subject to
the recoupment obligations described in the Policy.

Section 8. Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Performance Stock Units subject to this Agreement, as well as the
performance criteria set forth on Exhibit A, shall be equitably and
proportionately adjusted by the Committee in accordance with the Plan (including
compliance with Section 409A of the Code, if applicable) and the intent of this
Agreement without duplication of Section 4.

 

3



--------------------------------------------------------------------------------

Section 9. Tax Withholding. The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Performance Stock Units prior to the delivery of the Distributed
Shares, or may withhold from the Distributed Shares an amount of Stock having a
Fair Market Value equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

Section 10. Plan. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern. By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.

Section 11. Confidentiality, Non-Solicitation and Non-Compete. In the event
Grantee breaches any of the confidentiality, non-solicitation or non-compete
covenants set forth in the Nondisclosure and Noncompete Agreement attached to
the Employment Agreement, the Performance Stock Units shall immediately
thereupon expire and be forfeited, and the Company shall be entitled to seek
other appropriate remedies it may have available in connection with such breach.

Section 12. Miscellaneous.

12.1. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Performance Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

12.2. Employment. By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.

12.3. Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

12.4. Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.

12.5. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:

   Tivity Health, Inc.    701 Cool Springs Blvd    Franklin, Tennessee 37067

To the Grantee:

  

Dawn M. Zier

(Grantee name and address)

  

Address on File

  

at Tivity Health

 

4



--------------------------------------------------------------------------------

12.6. Amendment. Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Grantee hereunder without the Grantee’s consent.

12.7. Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

12.8. Validity; Severability. If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

12.9. Interpretation; Resolution of Disputes; Section 280G; Section 409A.

(a) It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee. Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

(b) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Grantee or
for the Grantee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 12.9(b)
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Grantee of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the Grantee
if the Covered Payments are limited to the extent necessary to avoid being
subject to the Excise Tax. Only if the amount calculated under (i) above is less
than the amount under (ii) above will the Covered Payments be reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes. The Covered Payments shall
be reduced in a manner that maximizes the Grantee’s economic position. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but

 

5



--------------------------------------------------------------------------------

not below zero. Any determination required under this Section 12.9(b) shall be
made in writing in good faith by an independent accounting firm selected by the
Company that is reasonably acceptable to the Grantee (the “Accountants”), which
shall provide detailed supporting calculations to the Company and the Grantee as
requested by the Company or the Grantee. The Company and the Grantee shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this
Section 12.9(b). For purposes of making the calculations and determinations
required by this Section 12.9(b), the Accountants may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Accountants’ determinations shall be final and
binding on the Company and the Grantee. The Company shall be responsible for all
fees and expenses incurred by the Accountants in connection with the
calculations required by this Section 12.9(b). It is possible that after the
determinations and selections made pursuant to this Section 12.9(b) the Grantee
will receive Covered Payments that are in the aggregate more than the amount
provided under this Section 12.9(b) (“Overpayment”) or less than the amount
provided under this Section 12.9(b) (“Underpayment”). In the event that (A) the
Accountants determine, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Grantee which the Accountants
believe has a high probability of success, that an Overpayment has been made or
(B) it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved that an Overpayment has been made, then the Grantee shall pay any such
Overpayment to the Company. In the event that (x) the Accountants, based upon
controlling precedent or substantial authority, determine that an Underpayment
has occurred or (y) a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by the
Company to or for the benefit of the Grantee.

(c) Notwithstanding anything herein to the contrary, the Performance Stock Units
are intended to be exempt from or comply with Section 409A of the Code, and the
Committee shall administer the grant and settlement of such Performance Stock
Units and any dividend equivalent rights in strict compliance with Section 409A
of the Code and this Agreement shall be interpreted in accordance therewith.
Further, notwithstanding anything herein to the contrary, if at the time of a
Participant’s termination of employment with the Company, the Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) to the minimum extent necessary
to satisfy Section 409A of the Code until the date that is six months and one
day following the Participant’s termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code), if such
payment or benefit is payable upon a termination of employment. Each payment of
Performance Stock Units (and related dividend equivalent rights) constitutes a
“separate payment” for purposes of Section 409A of the Code. Notwithstanding any
other provision of this Agreement, if and to the extent that any payment under
this Agreement constitutes non-qualified deferred compensation under
Section 409A of the Code, and is payable upon (i) the Grantee’s termination of
employment, then such payment shall be made or provided to the Grantee only upon
a “separation from service” as defined for purposes of Section 409A of the Code,
or (ii) a Change in Control, then such payment shall be made or provided to the
Grantee only upon a “change in the ownership”, a “change in effective control”
or a “change in the ownership of a substantial portion of the assets” of the
applicable corporation as defined for purposes of Section 409A of the Code. If
the Performance Stock Units constitute deferred compensation and are subject to
Section 409A of the Code, if a Release is required for settlement of Performance
Stock Units and if the period in which to consider and revoke the Release begins
in one taxable year and ends in a second taxable year, such settlement shall not
occur until the second taxable year.

 

6



--------------------------------------------------------------------------------

12.10. Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators, successors and assignees.

[remainder of page intentionally left blank; signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Performance Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC. By:  

             

Name: Title: GRANTEE: Dawn M. Zier Online Grant Acceptance Satisfies Signature
Requirement

Signature Page to Performance Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT D-1

Assumed Restricted Stock Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

NUTRISYSTEM STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

DAWN ZIER

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of March 8,
2019, is delivered by Tivity Health, Inc., a Delaware corporation (“Tivity
Health”), to Dawn Zier (the “Grantee”).

RECITALS

A. Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B. The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of stock awards in accordance with the terms and conditions of the Prior Plan.

C. Pursuant to Section 2.5(b) of the Merger Agreement, each award of restricted
shares of the Company’s common stock that was outstanding immediately prior to
the Effective Time (the “Nutrisystem Restricted Stock Award”) must be assumed by
Tivity Health and converted into an award of restricted shares of Tivity
Health’s common stock.

D. The Company has assigned, and Tivity Health has assumed, the Prior Plan,
which has been amended to replace, among other things, references to Company
Stock with references to shares of Tivity Health’s common stock (the Prior Plan,
as amended, the “Plan”).

E. Pursuant to that certain 2017 Restricted Stock Award Agreement dated
January 3, 2017 (the “2017 RSA Agreement”) and 2018 Restricted Stock Award
Agreement dated January 2, 2018 (the “2018 RSA Agreement”), Grantee was
previously granted Nutrisystem Restricted Stock Awards of which 11,396 (the
“2017 RSAs”) and 30,044 (the “2018 RSAs”) restricted shares of the Company’s
common stock, respectively, were outstanding immediately prior to the Effective
Time.

F. This Agreement serves as evidence of the assumption of the 2017 RSAs and 2018
RSAs outstanding as of the Effective Time by Tivity Health.

G. Capitalized terms used but not otherwise defined herein will have the
meanings defined in the Prior Plan or the Plan, as applicable.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Assumption and Conversion of Nutrisystem Restricted Stock Awards. Subject to
the terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the 2017 RSAs and 2018 RSAs outstanding as of immediately prior
to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such awards are hereby converted into an award of 84,869 shares of
Tivity Health’s common stock subject to the restrictions set forth below and in
the Plan (the “Restricted Stock”). Shares of Restricted Stock may not be
transferred by the Grantee or subjected to any security interest until the
shares have become vested pursuant to this Agreement and the Plan.

2. Vesting and Nonassignability of Restricted Stock.

(a) Except as otherwise provided in Paragraph 2(b) below, the Restricted Stock
shall become vested, and the restrictions described in Paragraph 2(e) shall
lapse, as long as the Grantee has continuously served as an employee of Tivity
Health (or an affiliate of Tivity Health) from the Effective Time through
October 15, 2019. The vesting of the shares subject to the Restricted Stock
shall be cumulative, but shall not exceed 100% of the shares subject to the
Restricted Stock.

(b) If, prior to the date 100% of the Restricted Stock becomes vested, the
Grantee ceases to be employed by, or provide services to, Tivity Health and its
affiliates on account of (i) the death of the Grantee, (ii) termination by
Tivity Health because the Grantee becomes “totally disabled” (as defined below),
(iii) a termination by Tivity Health without “cause” (as defined below), or
(iv) the resignation by the Grantee with “good reason” (as defined below), 100%
of the Restricted Stock will become vested as of the date of such cessation;
provided that, in its discretion, Tivity Health may condition such accelerated
vesting on the execution by the Grantee or the Grantee’s estate (as applicable)
of a release of claims in the form attached to the employment agreement between
Tivity Health and Grantee dated as of March 8, 2019 (as may be amended from time
to time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 30 days following the cessation of the Grantee’s employment
or service.

(c) For purposes of this Agreement

i. “cause,” and “good reason” will have the meanings set forth in the Employment
Agreement.

ii. “totally disabled” means a condition entitling Grantee to benefits under any
long term disability plan or policy maintained or funded by Tivity Health.

(d) Except as otherwise provided in this Paragraph 2, if the Grantee’s
employment or service with Tivity Health and its affiliates terminates for any
reason before the Restricted Stock is fully vested, the shares of Restricted
Stock that are not then vested (or do not then become vested) shall be forfeited
and must be immediately returned to Tivity Health, and Tivity Health shall pay
to the Grantee, as consideration for the return of the non-vested shares, the
lesser of $0.001 per share or the Fair Market Value of a share of Tivity
Health’s common stock on the date of the forfeiture, for each returned share.

(e) During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested shares of Restricted Stock may not be
assigned, transferred, pledged or otherwise disposed of by the Grantee. Any
attempt to assign, transfer, pledge or otherwise dispose of the shares of
Restricted Stock contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the shares of Restricted Stock,
shall be null, void and without effect.

 

2



--------------------------------------------------------------------------------

3. Issuance of Shares.

(a) Tivity Health will cause the Restricted Stock to be issued in the Grantee’s
name either by book-entry registration or issuance of a stock certificate or
certificates. While the Restricted Stock remains unvested, Tivity Health will
cause an appropriate stop-transfer order to be issued and to remain in effect
with respect to the Restricted Stock. As soon as practicable following the
vesting of any of the Restricted Stock (and provided that appropriate
arrangements have been made with Tivity Health for the satisfaction of any
required tax withholding), Tivity Health will cause the stop-transfer order to
be removed from an appropriate number of shares.

(b) If any certificate is issued in respect of Restricted Stock, that
certificate will include such legends as Tivity Health determines are
appropriate and will be held in escrow by Tivity Health or its designee. In
addition, the Grantee may be required to execute and deliver to Tivity Health or
its designee a stock power with respect to the Restricted Stock. When any
certificated Restricted Stock becomes vested, Tivity Health will cause a new
certificate to be issued without that portion of the legend referencing the
forfeiture conditions described in Paragraph 2 and will cause that new
certificate to be delivered to the Grantee (provided that appropriate
arrangements have been made with Tivity Health for the satisfaction of any
required tax withholding).

(c) During the Restriction Period, the Grantee shall receive any cash dividends
or other distributions paid with respect to the shares of Restricted Stock and
may vote the shares of Restricted Stock. In the event of a dividend or
distribution payable in stock or other property or a reclassification, split up
or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same forfeiture conditions and transfer restrictions as
those non-vested shares.

(d) The obligation of Tivity Health to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriate to
comply with relevant securities laws and regulations.

4. Dissolution or Liquidation; Sale or Merger. In the event of a dissolution,
liquidation, sale or merger of Tivity Health or similar event or transaction,
the Committee may take such actions with respect to the Restricted Stock as it
deems appropriate and consistent with the Plan.

5. Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. The Agreement is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Restricted Stock, (c) changes in capitalization of Tivity Health, and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock is the Grantee’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
Agreement and the Plan.

6. Withholding. The Grantee shall be required to pay to Tivity Health or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant and vesting of the Restricted Stock.
Notwithstanding anything to the contrary in the Plan or this Agreement, until
the Grantee has satisfied Tivity Health’s withholding obligation with respect to
the shares of Restricted Stock, the Grantee shall not have any rights to sell or
transfer any shares that have become vested pursuant to Paragraph 2.

 

3



--------------------------------------------------------------------------------

7. Restrictions on Sale or Transfer of Shares.

(a) The Grantee will not sell, transfer, pledge, donate, assign, mortgage,
hypothecate or otherwise encumber the shares of Restricted Stock underlying this
Agreement unless the shares are registered under the 1933 Act, or Tivity Health
is given an opinion of counsel reasonably acceptable to Tivity Health that such
registration is not required under the 1933 Act.

(b) In consideration for the Restricted Stock, the Grantee agrees to be bound by
Tivity Health’s policies as in effect from time to time, including, but not
limited to, Tivity Health’s Code of Business Conduct, and understands that there
may be certain times during the year that the Grantee will be prohibited from
selling, transferring, donating, assigning, mortgaging, hypothecating or
otherwise encumbering Tivity Health’s securities.

8. No Employment or Other Rights. This Agreement shall not confer upon the
Grantee any right to be retained by or in the employ or service of Tivity Health
and shall not interfere in any way with the right of Tivity Health to terminate
the Grantee’s employment or service at any time. Except to the extent expressly
set forth in the Employment Agreement, the right of Tivity Health to terminate
at will the Grantee’s employment or service at any time for any reason is
specifically reserved.

9. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

10. Assignment by Tivity Health. The rights and protections of Tivity Health
hereunder shall extend to any successors or assigns of Tivity Health and to
Tivity Health’s parents, subsidiaries, and affiliates. This Agreement may be
assigned by Tivity Health without the Grantee’s consent.

11. Effect on Other Benefits. The value of the shares of Restricted Stock
subject hereto shall not be considered eligible earnings for purposes of any
other plan maintained by Tivity Health, and such value shall not be considered
part of the Grantee’s compensation for purposes of determining or calculating
other benefits that are based on compensation, such as life insurance.

12. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To Tivity Health:

   Tivity Health, Inc.    701 Cool Springs Blvd    Franklin, Tennessee 37067

To the Grantee:

  

Dawn M. Zier

(Grantee name and address)

  

Address on File

  

at Tivity Health

 

4



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock provided for herein, and supersede any prior or contemporaneous
negotiations and understandings, including the 2017 RSA Agreement and the 2018
RSA Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock, either orally or
in writing, that are not included in this Agreement or the Plan.

15. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee to be effective against
Tivity Health.

16. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

17. Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on Tivity Health’s intranet site. Upon written
request, Tivity Health will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC.

By:

 

                              

Name:  

 

Title:  

 

GRANTEE: Dawn M. Zier

Online Acceptance Satisfies

Signature Requirement

Signature Page to Restricted Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT D-2

Assumed 2016 Special Restricted Stock Unit Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

NUTRISYSTEM STOCK INCENTIVE PLAN

2016 RESTRICTED STOCK UNIT AWARD AGREEMENT

DAWN ZIER

This 2016 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Dawn Zier (the “Grantee”).

RECITALS

A. Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B. The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C. Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D. The Company has assigned, and Tivity Health has assumed, the Prior Plan,
which has been amended to replace, among other things, references to Company
Stock with references to shares of Tivity Health’s common stock (the Prior Plan,
as amended, the “Plan”).

E. Pursuant to that certain 2016 Special Performance-Based Restricted Stock Unit
Grant Agreement (the “2016 Special PRSU Agreement”), dated December 30, 2016
(the “Date of Grant”), Grantee was granted an award of performance-based
restricted stock units (“Nutrisystem 2016 Special PRSU Award”), 57,720 of which
were outstanding immediately prior to the Effective Time (assuming maximum
performance as set forth in the 2016 Special PRSU Agreement), and such 57,720
PRSUs had $98,124.00 of dividend equivalents accrued with respect thereto as of
immediately prior to the Effective Time (“Accrued Dividend Equivalents”).

F. This Agreement serves as evidence of the assumption of the Nutrisystem 2016
Special PRSU Award outstanding as of the Effective Time by Tivity Health.

G. Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Assumption and Conversion of the Nutrisystem 2016 Special PRSU Award. Subject
to the terms and conditions set forth in this Agreement and the Plan, Tivity
Health hereby assumes the Nutrisystem 2016 Special PRSU Award outstanding as of
immediately prior to the Effective Time, and, in accordance with the terms of
the Merger Agreement, such award is hereby converted into an award of 118,211
restricted stock units (the “Restricted Stock Units”) of Tivity Health. Each
Restricted Stock Unit represents the right to receive one share of Tivity
Health’s common stock, $.001 par value per share (the “Stock”), subject to the
restrictions set forth below and in the Plan.

2. Vesting.

(a) If the Grantee remains in continuous service with Tivity Health through
October 15, 2019, the Restricted Stock Units shall vest in full on such date.

(b) If, prior to October 15, 2019, the Grantee ceases to be employed by, or
provide services to, Tivity Health and its affiliates on account of (i) the
death of the Grantee, (ii) termination by Tivity Health because the Grantee
suffers a “disability” (as defined below), (iii) termination by Tivity Health
without “cause” (as defined below), or (iv) the resignation by the Grantee with
“good reason” (as defined below), 100% of the Restricted Stock Units that are
not yet vested will become vested as of the date of such cessation; provided
that, in its discretion, Tivity Health may condition such accelerated vesting on
the execution by the Grantee or the Grantee’s estate (as applicable) of a
release of claims in the form attached to the employment agreement between
Tivity Health and Grantee dated as of March 8, 2019 (as may be amended from time
to time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 30 days following the cessation of the Grantee’s employment
or service.

(c) For purposes of this Agreement “cause,” “good reason” and “disability” will
have the meanings set forth in the Employment Agreement.

(d) Except as otherwise provided in this Paragraph 2, if the Grantee’s
employment or service with Tivity Health and its affiliates terminates for any
reason before any of the Restricted Stock Units are fully vested, the Restricted
Stock Units that are not then vested shall be forfeited and the Grantee shall
not have any further rights with respect to such Restricted Stock Units.

3. Time and Form of Payment with Respect to Restricted Stock Units. Upon vesting
under Paragraph 2(a) or 2(b), Tivity Health shall issue one share of Stock to
the Grantee in settlement of each vested Restricted Stock Unit (the “Distributed
Shares”).

4. Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash payment
equal to the sum of the dividends that would have been payable between the date
hereof and the date of such distribution with respect to a number of shares of
Stock equal to the number of shares then distributable (equitably adjusted by
the Committee to take into account any stock splits, reverse splits, mergers,
recapitalizations or similar events occurring during such period), plus the
Accrued Dividend Equivalents. If or to the extent the Restricted Stock Units are
forfeited, dividend equivalent payments will not be made under this Paragraph 4.

5. Change of Control. In the event of a Change of Control prior to vesting of
any Restricted Stock Units, the Committee may in its discretion take such
actions with respect to such Restricted Stock Units as it deems appropriate,
provided that such actions do not cause the settlement of any Restricted Stock
Units to be subject to any additional tax under Section 409A of the Code.

6. Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time

 

2



--------------------------------------------------------------------------------

claiming through or under the Grantee, not to claim any such preference, and
hereby disclaims and waives any such preference which may at any time be at
issue, to the fullest extent permitted by applicable law. The Grantee also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement. The Grantee further agrees to be bound by the determinations and
decisions of the Committee with respect to this Agreement and the Plan and the
Grantee’s rights to benefits under this Agreement and the Plan, and agrees that
all such determinations and decisions of the Committee shall be binding on the
Grantee, her beneficiaries and any other person having or claiming an interest
under this Agreement and the Plan on behalf of the Grantee.

7. Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common
Stock.

(a) The obligation of Tivity Health to deliver shares of Stock hereunder shall
be subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

(b) In consideration for the Restricted Stock Units, the Grantee agrees to be
bound by Tivity Health’s policies as in effect from time to time, including, but
not limited to, Tivity Health’s Code of Business Conduct and Tivity Health’s
Compensation Recoupment Policy, and understands that there may be certain times
during the year that the Grantee will be prohibited from selling, transferring,
donating, assigning, mortgaging, hypothecating or otherwise encumbering Tivity
Health’s securities.

8. Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10. No Rights to Continued Employment or Service. This Agreement shall not
confer upon the Grantee any right to be retained by or in the employ or service
of Tivity Health and shall not interfere in any way with the right of Tivity
Health to terminate the Grantee’s employment or service at any time. Except to
the extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

 

3



--------------------------------------------------------------------------------

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12. Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13. Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14. Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

15. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To Tivity Health:

   Tivity Health, Inc.    701 Cool Springs Blvd    Franklin, Tennessee 37067

To the Grantee:

  

Dawn M. Zier

(Grantee name and address)

  

Address on File

  

at Tivity Health

17. Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

 

4



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2016 Special PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee to be effective against
Tivity Health.

20. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21. Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on Tivity Health’s intranet site. Upon written
request, Tivity Health will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC. By:  

                 

Name:  

 

Title:  

 

GRANTEE: Dawn M. Zier Online Acceptance Satisfies Signature Requirement

Signature Page to Restricted Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT D-3

Assumed 2017 Restricted Stock Unit Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

NUTRISYSTEM STOCK INCENTIVE PLAN

2017 RESTRICTED STOCK UNIT AWARD AGREEMENT

DAWN ZIER

This 2017 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Dawn Zier (the “Grantee”).

RECITALS

A. Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B. The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C. Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D. The Company has assigned, and Tivity Health has assumed, the Prior Plan,
which has been amended to replace, among other things, references to Company
Stock with references to shares of Tivity Health’s common stock (the Prior Plan,
as amended, the “Plan”).

E. Pursuant to that certain 2017 Performance-Based Restricted Stock Unit Grant
Agreement (the “2017 PRSU Agreement”), effective as of February 15, 2017 (the
“Date of Grant”), Grantee was granted an award of performance-based restricted
stock units (“Nutrisystem 2017 PRSU Award”), 68,376 of which were outstanding
immediately prior to the Effective Time (assuming actual performance as set
forth in the 2017 PRSU Agreement), and such 68,376 PRSUs had $116,239.20 of
dividend equivalents accrued with respect thereto as of immediately prior to the
Effective Time (“Accrued Dividend Equivalents”).

F. This Agreement serves as evidence of the assumption of the Nutrisystem 2017
PRSU Award outstanding as of the Effective Time by Tivity Health.

G. Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Assumption and Conversion of the Nutrisystem 2017 PRSU Award. Subject to the
terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the Nutrisystem 2017 PRSU Award outstanding as of immediately
prior to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such award is hereby converted into an award of 140,034 restricted
stock units (the “Restricted Stock Units”) of Tivity Health. Each Restricted
Stock Unit represents the right to receive one share of Tivity Health’s common
stock, $.001 par value per share (the “Stock”), subject to the restrictions set
forth below and in the Plan.

2. Vesting.

(a) The Restricted Stock Units will vest beginning on October 15, 2019 and
ending on December 31, 2019 on a daily pro-rata basis. Such pro-rata vesting
will date back to the Date of Grant (i.e., on October 15, 2019, 130,059
Restricted Stock Units will vest, and each day thereafter until December 31,
2019, 127.88 Restricted Stock Units will vest).

(b) If the Grantee remains in continuous service with Tivity Health through
December 31, 2019, the Restricted Stock Units shall vest in full.

(c) If the Grantee’s service with Tivity Health ceases prior to October 15, 2019
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro rata portion of the Restricted Stock Units. The pro
rata portion shall be (i) the Restricted Stock Units, multiplied by (ii) a
fraction, (x) the numerator of which is the number of days of continuous service
performed by the Grantee for Tivity Health or the Company during the period
beginning January 1, 2017 and ending on December 31, 2019 (the “Service
Period”), and (y) the denominator of which is 1095, subject to the Grantee’s
execution and delivery of a general release of claims against Tivity Health and
its affiliates in the form attached to the employment agreement between Tivity
Health and Grantee dated as of March 8, 2019 (as may be amended from time to
time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that do not vest in connection with such death or total
disability shall be forfeited as of the date the Grantee’s service ceases, and
the Grantee shall not have any further rights with respect to those Restricted
Stock Units. If the Grantee’s service with Tivity Health ceases following
October 15, 2019 due to the Grantee’s death or “total disability” (as defined
below), Restricted Stock Units that have not yet vested prior to such death or
total disability shall be forfeited as of the date the Grantee’s service ceases,
and the Grantee shall not have any further rights with respect to those
Restricted Stock Units.

(d) If the Grantee’s service with Tivity Health ceases prior to October 15, 2019
due to (i) a termination by Tivity Health without “cause” (as defined below) or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested in a pro rata portion of the Restricted Stock
Units. The pro rata portion shall be (i) the Restricted Stock Units, multiplied
by (ii) a fraction, (1) the numerator of which is the number of days of
continuous service performed by the Grantee for Tivity Health or the Company
during the Service Period, and (2) the denominator of which is 1095, subject to
the Grantee’s execution and delivery of a general release of claims against
Tivity Health and its affiliates in a form prescribed by Tivity Health and
subject further to that release becoming irrevocable within 45 days following
the Grantee’s cessation of service. Any Restricted Stock Units that cannot vest
because of the pro-ration described above or due to a failure to satisfy the
release condition described above will be forfeited as of the date the Grantee’s
service ceases, and the Grantee shall not have any further rights with respect
to those Restricted Stock Units. If the Grantee’s service with Tivity Health
ceases following October 15, 2019 due to (i) a termination by Tivity Health
without “cause” (as defined below) or (ii) a resignation by the Grantee with
“good reason” (as defined below), Restricted Stock Units that have not yet
vested prior to such termination without cause or resignation with good reason
shall be forfeited as of the date the Grantee’s service ceases, and the Grantee
shall not have any further rights with respect to those Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

(e) Except as otherwise provided in Paragraph 2(d) above, if the Grantee’s
service with Tivity Health ceases prior to October 15, 2019 due to a resignation
by the Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination for “cause”), then the Grantee shall become vested
in a pro rata portion of the Restricted Stock Units. The pro rata portion shall
be (i) the Restricted Stock Units, multiplied by (ii) a fraction, (1) the
numerator of which is the number of full (but not partial) calendar years of
continuous service performed by the Grantee for Tivity Health or Nutrisystem,
Inc. during the Service Period and (2) the denominator of which is three,
subject to the Grantee’s execution and delivery of a general release of claims
against Tivity Health and its affiliates in a form prescribed by Tivity Health
and subject further to that release becoming irrevocable within 45 days
following the Grantee’s cessation of service. Any Restricted Stock Units that
cannot vest because of the pro-ration described above or due to a failure to
satisfy the release condition described above will be forfeited as of the date
the Grantee’s service ceases, and the Grantee shall not have any further rights
with respect to those Restricted Stock Units. If the Grantee’s service with
Tivity Health ceases following October 15, 2019 due to a resignation by the
Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination for “cause”), Restricted Stock Units that have not
yet vested prior to such resignation without good reason shall be forfeited as
of the date the Grantee’s service ceases, and the Grantee shall not have any
further rights with respect to those Restricted Stock Units.

(f) Notwithstanding any other provision of this Agreement, if prior to the
payment date described below in Paragraph 3, the Grantee’s employment or service
with Tivity Health ceases due to a termination by Tivity Health for “cause” (or
due to a resignation by the Grantee in anticipation of a termination for
“cause”), all of the Restricted Stock Units shall be immediately forfeited and
the Grantee shall not have any further rights with respect to this Grant.

(g) For purposes of this Agreement:

i. “cause,” and “good reason” will have the meanings set forth in the Employment
Agreement.

ii. “total disability” means a condition entitling the Grantee to benefits under
any long-term disability plan or policy maintained or funded by Tivity Health.

3. Time and Form of Payment with Respect to Restricted Stock Units. The Grantee
shall receive a distribution with respect to vested Restricted Stock Units
within two and one-half months following: (a) December 31, 2019, for Restricted
Stock Units vesting pursuant to Paragraphs 2(a), 2(c), 2(d), 2(g) or (b) the
date of cessation of the Grantee’s service, for Restricted Stock Units vesting
pursuant to Paragraph 2(b), subject to any delay required pursuant to Paragraph
17. The Restricted Stock Units will be distributed in shares of Stock, with each
vested Restricted Stock Unit representing the right to receive one share of
Stock (equitably adjusted by the Committee in accordance with Section 5(d) of
the Plan or any successor provision).

4. Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash payment
equal to the sum of the dividends that would have been payable between the date
hereof and the date of such distribution with respect to a number of shares of
Stock equal to the number of shares then distributable (equitably adjusted by
the Committee to take into account any stock splits, reverse splits, mergers,
recapitalizations or similar events occurring during such period), plus the
Accrued Dividend Equivalents. If or to the extent the Restricted Stock Units are
forfeited, dividend equivalent payments will not be made under this Paragraph 4.

 

3



--------------------------------------------------------------------------------

5. Change of Control. In the event of a Change of Control prior to settlement of
this award, the Committee may in its discretion: (a) accelerate settlement of
this Grant, to the extent consistent with Treas. Reg. § 1.409A~3(j)(4)(ix) or
any successor provision and/or (b) take such other actions as it deems
appropriate with respect to this Grant, provided that such other actions do not
cause this award to be subject to tax under Section 409A of the Code.

6. Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time claiming through or under the Grantee, not to
claim any such preference, and hereby disclaims and waives any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. The Grantee also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Grantee’s rights to benefits under this Agreement and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Grantee.

7. Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common
Stock.

(a) The obligation of Tivity Health to deliver shares of Stock hereunder shall
be subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

(b) The Grantee hereby (i) agrees to be bound by Tivity Health’s policies as in
effect from time to time, including, but not limited to, Tivity Health’s Code of
Business Conduct and Tivity Health’s Compensation Recoupment Policy, and
(ii) understands that there may be certain times during the year that the
Grantee will be prohibited from selling, transferring, donating, assigning,
mortgaging, hypothecating or otherwise encumbering Tivity Health’s securities.

8. Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

 

4



--------------------------------------------------------------------------------

9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10. No Rights to Continued Employment or Service. This Agreement shall not
confer upon the Grantee any right to be retained by or in the employ or service
of Tivity Health and shall not interfere in any way with the right of Tivity
Health to terminate the Grantee’s employment or service at any time. Except to
the extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12. Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13. Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14. Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

15. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To Tivity Health:

   Tivity Health, Inc.    701 Cool Springs Blvd    Franklin, Tennessee 37067

To the Grantee:

  

Dawn M. Zier

(Grantee name and address)

  

Address on File

  

at Tivity Health

 

5



--------------------------------------------------------------------------------

17. Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

18. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2017 PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee to be effective against
Tivity Health.

20. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21. Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on Tivity Health’s intranet site. Upon written
request, Tivity Health will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC. By:  

                                                                           

Name:  

 

Title:  

 

GRANTEE: Dawn M. Zier Online Acceptance Satisfies Signature Requirement

Signature Page to Restricted Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT D-4

Assumed 2018 Special Restricted Stock Unit Award Agreement

[Attached.]

 



--------------------------------------------------------------------------------

TIVITY HEALTH, INC.

NUTRISYSTEM STOCK INCENTIVE PLAN

2018 RESTRICTED STOCK UNIT AWARD AGREEMENT

DAWN ZIER

This 2018 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Dawn Zier (the “Grantee”).

RECITALS

A. Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B. The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C. Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D. The Company has assigned, and Tivity Health has assumed, the Prior Plan,
which has been amended to replace, among other things, references to Company
Stock with references to shares of Tivity Health’s common stock (the Prior Plan,
as amended, the “Plan”).

E. Pursuant to that certain 2018 Performance-Based Restricted Stock Unit Grant
Agreement (the “2018 PRSU Agreement”), effective as of January 2, 2018 (the
“Date of Grant”), Grantee was granted an award of performance-based restricted
stock units (“Nutrisystem 2018 PRSU Award”), 90,132 of which were outstanding
immediately prior to the Effective Time (assuming maximum performance as set
forth in the 2018 PRSU Agreement), and such 90,132 PRSUs had $90,132.00 of
dividend equivalents accrued with respect thereto as of immediately prior to the
Effective Time (“Accrued Dividend Equivalents”).

F. This Agreement serves as evidence of the assumption of the Nutrisystem 2018
PRSU Award outstanding as of the Effective Time by Tivity Health.

G. Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Assumption and Conversion of the Nutrisystem 2018 PRSU Award. Subject to the
terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the Nutrisystem 2018 PRSU Award outstanding as of immediately
prior to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such award is hereby converted into an award of 184,590 restricted
stock units (the “Restricted Stock Units”) of Tivity Health. Each Restricted
Stock Unit represents the right to receive one share of Tivity Health’s common
stock, $.001 par value per share (the “Stock”), subject to the restrictions set
forth below and in the Plan.



--------------------------------------------------------------------------------

2.

Vesting.

(a) The Restricted Stock Units will vest beginning on October 15, 2019 and
ending on December 31, 2020 on a daily pro-rata basis. Such pro-rata vesting
will date back to the Date of Grant (i.e., on October 15, 2019, 109,911
Restricted Stock Units will vest, and each day thereafter until December 31,
2020, 168.58 Restricted Stock Units will vest).

(b) If the Grantee remains in continuous service with Tivity Health through
December 31, 2020, the Restricted Stock Units shall vest in full.

(c) If the Grantee’s service with Tivity Health ceases prior to October 15, 2019
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro rata portion of the Restricted Stock Units. The pro
rata portion shall be (i) the Restricted Stock Units, multiplied by (ii) a
fraction, (x) the numerator of which is the number of days of continuous service
performed by the Grantee for Tivity Health or the Company during the period
beginning January 1, 2018 and ending on December 31, 2020 (the “Service
Period”), and (y) the denominator of which is 1095, subject to the Grantee’s
execution and delivery of a general release of claims against Tivity Health and
its affiliates in the form attached to the employment agreement between Tivity
Health and Grantee dated as of March 8, 2019 (as may be amended from time to
time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that do not vest in connection with such death or total
disability shall be forfeited as of the date the Grantee’s service ceases, and
the Grantee shall not have any further rights with respect to those Restricted
Stock Units. If the Grantee’s service with Tivity Health ceases following
October 15, 2019 due to the Grantee’s death or “total disability” (as defined
below), Restricted Stock Units that have not yet vested prior to such death or
total disability shall be forfeited as of the date the Grantee’s service ceases,
and the Grantee shall not have any further rights with respect to those
Restricted Stock Units.

(d) If the Grantee’s service with Tivity Health ceases prior to October 15, 2019
due to (i) a termination by Tivity Health without “cause” (as defined below) or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested in a pro rata portion of the Restricted Stock
Units. The pro rata portion shall be (i) the Restricted Stock Units, multiplied
by (ii) a fraction, (1) the numerator of which is the number of days of
continuous service performed by the Grantee for Tivity Health or the Company
during the Service Period, and (2) the denominator of which is 1095, subject to
the Grantee’s execution and delivery of a general release of claims against
Tivity Health and its affiliates in a form prescribed by Tivity Health and
subject further to that release becoming irrevocable within 45 days following
the Grantee’s cessation of service. Any Restricted Stock Units that cannot vest
because of the pro-ration described above or due to a failure to satisfy the
release condition described above will be forfeited as of the date the Grantee’s
service ceases, and the Grantee shall not have any further rights with respect
to those Restricted Stock Units. If the Grantee’s service with Tivity Health
ceases following October 15, 2019 due to (i) a termination by Tivity Health
without “cause” (as defined below) or (ii) a resignation by the Grantee with
“good reason” (as defined below), Restricted Stock Units that have not yet
vested prior to such termination without cause or resignation with good reason
shall be forfeited as of the date the Grantee’s service ceases, and the Grantee
shall not have any further rights with respect to those Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

(e) Except as otherwise provided in Paragraph 2(d) above, if the Grantee’s
service with Tivity Health ceases prior to October 15, 2019 due to a resignation
by the Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination for “cause”), then the Grantee shall become vested
in a pro rata portion of the Restricted Stock Units. The pro rata portion shall
be (i) the Restricted Stock Units, multiplied by (ii) a fraction, (1) the
numerator of which is the number of full (but not partial) calendar years of
continuous service performed by the Grantee for Tivity Health or Nutrisystem,
Inc. during the Service Period and (2) the denominator of which is three,
subject to the Grantee’s execution and delivery of a general release of claims
against Tivity Health and its affiliates in a form prescribed by Tivity Health
and subject further to that release becoming irrevocable within 45 days
following the Grantee’s cessation of service. Any Restricted Stock Units that
cannot vest because of the pro-ration described above or due to a failure to
satisfy the release condition described above will be forfeited as of the date
the Grantee’s service ceases, and the Grantee shall not have any further rights
with respect to those Restricted Stock Units. If the Grantee’s service with
Tivity Health ceases following October 15, 2019 due to a resignation by the
Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination for “cause”), Restricted Stock Units that have not
yet vested prior to such resignation without good reason shall be forfeited as
of the date the Grantee’s service ceases, and the Grantee shall not have any
further rights with respect to those Restricted Stock Units.

(f) Notwithstanding any other provision of this Agreement, if prior to the
payment date described below in Paragraph 3, the Grantee’s employment or service
with Tivity Health ceases due to a termination by Tivity Health for “cause” (or
due to a resignation by the Grantee in anticipation of a termination for
“cause”), all of the Restricted Stock Units shall be immediately forfeited and
the Grantee shall not have any further rights with respect to this Grant.

(g) For purposes of this Agreement:

i. “cause,” and “good reason” will have the meanings set forth in the Employment
Agreement.

ii. “total disability” means a condition entitling the Grantee to benefits under
any long-term disability plan or policy maintained or funded by Tivity Health.

3. Time and Form of Payment with Respect to Restricted Stock Units. The Grantee
shall receive a distribution with respect to vested Restricted Stock Units
within two and one-half months following: (a) December 31, 2020, for Restricted
Stock Units vesting pursuant to Paragraphs 2(a), 2(c), 2(d), 2(g) or (b) the
date of cessation of the Grantee’s service, for Restricted Stock Units vesting
pursuant to Paragraph 2(b), subject to any delay required pursuant to Paragraph
17. The Restricted Stock Units will be distributed in shares of Stock, with each
vested Restricted Stock Unit representing the right to receive one share of
Stock (equitably adjusted by the Committee in accordance with Section 5(d) of
the Plan or any successor provision).

4. Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash payment
equal to the sum of the dividends that would have been payable between the date
hereof and the date of such distribution with respect to a number of shares of
Stock equal to the number of shares then distributable (equitably adjusted by
the Committee to take into account any stock splits, reverse splits, mergers,
recapitalizations or similar events occurring during such period), plus the
Accrued Dividend Equivalents. If or to the extent the Restricted Stock Units are
forfeited, dividend equivalent payments will not be made under this Paragraph 4.

5. Change of Control. In the event of a Change of Control prior to settlement of
this award, the Committee may in its discretion: (a) accelerate settlement of
this Grant, to the extent consistent with Treas. Reg. § 1.409A~3(j)(4)(ix) or
any successor provision and/or (b) take such other actions as it deems
appropriate with respect to this Grant, provided that such other actions do not
cause this award to be subject to tax under Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

6. Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time claiming through or under the Grantee, not to
claim any such preference, and hereby disclaims and waives any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. The Grantee also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Grantee’s rights to benefits under this Agreement and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Grantee.

 

7.

Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common Stock.

(a) The obligation of Tivity Health to deliver shares of Stock hereunder shall
be subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

(b) The Grantee hereby (i) agrees to be bound by Tivity Health’s policies as in
effect from time to time, including, but not limited to, Tivity Health’s Code of
Business Conduct and Tivity Health’s Compensation Recoupment Policy, and
(ii) understands that there may be certain times during the year that the
Grantee will be prohibited from selling, transferring, donating, assigning,
mortgaging, hypothecating or otherwise encumbering Tivity Health’s securities.

8. Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

 

4



--------------------------------------------------------------------------------

9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10. No Rights to Continued Employment or Service. This Agreement shall not
confer upon the Grantee any right to be retained by or in the employ or service
of Tivity Health and shall not interfere in any way with the right of Tivity
Health to terminate the Grantee’s employment or service at any time. Except to
the extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12. Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13. Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14. Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

15. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To Tivity Health:    Tivity Health, Inc.    701 Cool Springs Blvd    Franklin,
Tennessee 37067

 

To the Grantee:   

Dawn M. Zier

                (Grantee name and address)   

Address on File

     

at Tivity Health

  

 

5



--------------------------------------------------------------------------------

17. Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

18. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2018 PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee to be effective against
Tivity Health.

20. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21. Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on Tivity Health’s intranet site. Upon written
request, Tivity Health will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

TIVITY HEALTH, INC. By:  

 

Name:  

 

Title:  

 

GRANTEE: Dawn M. Zier Online Acceptance Satisfies Signature Requirement

Signature Page to Restricted Stock Unit Award Agreement (Zier)



--------------------------------------------------------------------------------

EXHIBIT E

Form Release of Claims

In consideration of the payments and other benefits set forth in Section VI.B,
Section VI.D, and Section VI.E of the Employment Agreement dated March 8, 2019,
to which this form is attached, I, Dawn M. Zier, hereby furnish Tivity Health,
Inc. (the “Company”), with the following release and waiver (“Release and
Waiver”).

In exchange for the consideration provided to me by the Company, that I am not
otherwise entitled to receive, I, on behalf of myself, my executors, heirs,
administrators, and assigns, hereby release and forever discharge the Company
together with its directors, managers, officers, employees, members,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (the “Released Parties”),
from any and all claims, liabilities and obligations, both known and unknown,
suspected or claimed against any of the Released Parties related to (a) my
employment with the Company or the termination of that employment; (b) my
compensation or benefits from the Company or any of the Released Parties,
including, but not limited to, salary, bonuses, commissions, vacation pay,
severance pay, or fringe benefits, except to the extent provided below; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing, to the extent related to my employment
with the Company or the termination of that employment; (d) all tort claims,
including, but not limited to, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy, to the extent related to my
employment with the Company or the termination of that employment; (e) all
federal, state, and local statutory claims, including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), and the Employee Retirement
Income Security Act; each as may be amended from time to time, to the extent
related to my employment with the Company or the termination of that employment;
and (f) any applicable local, state or federal equal employment opportunity or
anti-discrimination law, statute, policy, order, ordinance or regulation, to the
extent related to my employment with the Company or the termination of that
employment.

Nothing in this Release and Waiver shall be construed to waive any right that is
not subject to waiver by private agreement under federal, state or local
employment or other laws, such as claims for workers’ compensation or
unemployment benefits. In addition, nothing in this Release and Waiver will be
construed to affect any of the following claims, all rights in respect of which
I reserve: (a) reimbursement of unreimbursed business expenses properly incurred
prior to my termination date in accordance with the Company’s policy; (b) claims
under the [Award Agreements] in respect of vested Restricted Stock Units (as
defined in the [Award Agreements]) then held by me and claims in respect of such
Restricted Stock Units solely in my capacity as a holder of Restricted Stock
Units; (c) claims as an equityholder in the Company (including any rights I have
arising under operative documents applicable to me in such capacity); (d) any
vested benefits to which I am entitled under any employee benefit plans or
programs of the Company in which I participate; (e) any claim for unemployment
compensation or workers’ compensation administered by a state government to
which I am presently or may become entitled; (f) any claim that the Company has
breached this Release and Waiver; and (g) indemnification as an officer or
director of the Company (including as a fiduciary of any employee benefit plan),
or inclusion as a beneficiary of any insurance policy related to my service in
such capacity.

I acknowledge and agree that as of the date I execute this Release and Waiver, I
have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraphs, or
that I have fully disclosed to the Company, in writing, any such matters.

 



--------------------------------------------------------------------------------

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against the Company regarding any of the claims released herein. If,
notwithstanding this representation and warranty, I have filed or file such a
complaint, charge, or lawsuit, I agree that I shall cause such complaint,
charge, or lawsuit to be dismissed with prejudice and shall pay any and all
costs required in obtaining dismissal of such complaint, charge, or lawsuit,
including without limitation the attorneys’ fees of the Company. I acknowledge
that in accordance with 29 C.F.R. § 1625.23(b), this covenant not to sue is not
intended to preclude me from bringing a lawsuit to challenge the validity of the
release language contained in this Release and Waiver.

Moreover, I agree that this Release and Waiver will not prevent me from filing a
charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”), or its equivalent state or local agencies, or otherwise participating
in an administrative investigation. However, to the fullest extent permitted by
law, I agree to relinquish and forgo all legal relief, equitable relief,
statutory relief, reinstatement, back pay, front pay, and any other damages,
benefits, remedies, and relief to which I may be entitled as a result of any
claim, charge, or complaint against the Company and agree to forgo and
relinquish reinstatement, all back pay, front pay, and other damages, benefits,
remedies, and relief that I could receive from claims, actions, or suits filed
or charges instituted or pursued by any agency or commission based upon or
arising out of the matters that are released and waived by this Release and
Waiver. The parties intend that this paragraph and the release of claims herein
be construed as broadly as lawfully possible.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the Release and Waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the eighth day after I
execute this Release and Waiver and the revocation period has expired.

I acknowledge my continuing obligations under that certain Nondisclosure and
Noncompete Agreement, dated as of March 8, 2019, by and between me and the
Company, as may be amended from time to time (the “Nondisclosure and Noncompete
Agreement”), and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my obligations under the Nondisclosure and
Noncompete Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by any member
of the Company or any other person released hereunder that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both me and a duly authorized officer of the Company (other than me).



--------------------------------------------------------------------------------

Date:                                     
                                                                By:   

 

      Dawn M. Zier Date:                                     
                                                                By:   

 

      Company Representative



--------------------------------------------------------------------------------

EXHIBIT F

Nondisclosure and Noncompete Agreement

[Attached.]

 



--------------------------------------------------------------------------------

NONDISCLOSURE AND NONCOMPETE AGREEMENT

This NONDISCLOSURE AND NONCOMPETE AGREEMENT, executed and delivered as of
March 8, 2019 (this “Agreement”), by and between Tivity Health, Inc., a Delaware
corporation, and its subsidiaries, including, but not limited to, Nutrisystem,
Inc., a Delaware corporation (“Nutrisystem”), having a principal place of
business at 701 Cool Springs Boulevard, Franklin, Tennessee 37067 (hereinafter
called the “Company”), and Dawn M. Zier (hereinafter called “EMPLOYEE”).

WHEREAS, the Company is focused on advancing long-lasting health and vitality
and, following the acquisition of Nutrisystem, engaged in the sale of weight
loss products and services; and

WHEREAS, EMPLOYEE is desirous of receiving a position with the Company; and

WHEREAS, through such employment, EMPLOYEE will receive special training,
knowledge and information, some of which is secret and confidential in nature,
including trade secrets and other Confidential Information (as defined below) of
the Company; and

WHEREAS, in the performance of her employment by the Company, EMPLOYEE will,
through confidences and privity with the special knowledge of the Company,
acquire special and confidential knowledge in the market or markets and products
the Company is developing and considering developing, which is not common
knowledge to the business community and is of great value to the Company; and

WHEREAS, in the course of her employment, EMPLOYEE will necessarily develop
relationships with, and acquire confidential information with respect to, the
Company’s customers and acquire knowledge of trade secrets and other
confidential matters known only to the Company’s employees, which if divulged to
persons not employed by the Company would undoubtedly irreparably damage the
Company; and

NOW, THEREFORE, the parties intending to be legally bound hereby, agree as
follows:

1. EMPLOYEE agrees that she will not during the term of her employment or
thereafter:

(a) Divulge to any person, all or any part of any trade secrets or confidential
information concerning existing, proposed or new products or markets developed
or to be developed by the Company, secret or confidential business procedures or
plans relating to the Company’s new or existing markets, new proposed
acquisitions or mergers, the name and processes of those with whom the Company
is dealing in connection with such new products, markets, procedures or business
and all things of a same or similar confidential nature.

(b) Divulge to any person any confidential events, conversations or activities
relating to the proposed or existing business of the Company which occurs during
the employment of EMPLOYEE or which EMPLOYEE learned of and which occurred prior
to the employment of EMPLOYEE.

For the purposes of this agreement, “Confidential Information” shall include the
following information: technical information, processes, formulae, compositions,
systems, techniques, inventions, computer programs and software developed for
the Company, research projects, customer lists, pricing data, sources of supply,
personnel records, financial data and information, sales and marketing methods,
marketing plans, production, merchandising systems and plans and other
information confidential to the Company.



--------------------------------------------------------------------------------

(c) The rights and obligations of the parties under this Agreement regarding
confidentiality shall survive and remain in effect should the EMPLOYEE’s
employment be terminated by either party. However, upon termination of
EMPLOYEE’s employment with the Company, she will be permitted to make a physical
or electronic copy of contact information for persons known to her prior to her
commencement of employment with the Company.

(d) EMPLOYEE acknowledges that nothing in this Agreement prohibits or restrict
Employee at any time from: (i) making any disclosure of information required by
law; (ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, or any self-regulatory organization; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal or state law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission.

2. (a) EMPLOYEE agrees that she will not at any time during the term of her
employment and for a period of two (2) years after the termination of her
employment, within the United States, become associated directly or indirectly
for herself or as an agent on behalf of, or be employed in, act as a consultant
to or as a director of or in connection with any person, partnership,
association or corporation engaged in a business substantially similar to or
competitive with the business of weight loss/weight management programs or such
other business from which the Company derives 20% or more of its annual profits.
The geographic limitation of this restriction shall extend to the existing
customers or accounts of the Company no matter where located.

(b) During her employment by the Company and for a period of two (2) years
immediately following termination of her employment, regardless of the reason,
timing or party who initiates termination of employment, EMPLOYEE promises and
agrees not to, directly or indirectly, either for EMPLOYEE or any other person
or entity, solicit or hire (or attempt to solicit or hire) any employee of the
Company or any of its subsidiaries or affiliates (including Nutrisystem) or any
person who was an employee of the Company or any of its subsidiaries of
affiliates (including Nutrisystem) within six (6) months prior to any such
solicitation or hiring (or attempt to solicit or hire) in order to work for a
competing business or otherwise induce any employee of the Company to terminate
his or her employment with the Company.

(c) The parties hereto recognize that irreparable damage, incapable of being
determined, will result to the Company in the event of a breach of paragraph
2(a) and/or (b) of this Agreement, and agree that in the event of such a breach
the Company shall be entitled, in addition to any other remedies available to it
in law or in equity, to an injunction to restrain the violation by EMPLOYEE or
any or all persons acting for her or in her behalf or in concert with her
against violating the provisions of this Agreement.

(d) EMPLOYEE agrees not to make any disparaging remarks or statements regarding
the Company’s products, business practices, operations, or the professional
careers and/or personal lives of any employee, officer or director of the
Company to any person or entity, either orally or in writing, except as may be
required by law. EMPLOYEE further represents that effective with the signing of
this Agreement, EMPLOYEE has not disparaged or subverted the business practices,
operations, professional careers and/or personal lives of any employee, officer,
director of the Company.

(e) If EMPLOYEE violates these restrictive covenants and the Company brings
legal action for injunctive or other relief, the Company shall not, as a result
of the time involved in obtaining such relief, be deprived of the benefit of the
full period of the restrictive covenant at issue. Accordingly, the restrictive
covenants shall be deemed to have the duration specified above, computed from
the date such relief is granted but reduced by the time expired between the date
of this Agreement and the date of the first violation of the covenant.

 

2



--------------------------------------------------------------------------------

(f) EMPLOYEE covenants and agrees that any and all photographs, writings,
inventions, improvements, processes, work product, intellectual property and/or
formulae which she may make, conceive, discover, take or develop, whether solely
or jointly with any other person or persons, at any time during her employment,
whether during working hours or any other time, whether at the request or upon
the suggestion of the Company or otherwise, which relate to or are useful in
connection with the business of the character now or hereafter carried on or
contemplated by the Company, including development or expansion of its present
business, shall be and hereby are the sole and exclusive property of the
Company. EMPLOYEE shall make full and immediate disclosure to the Company of all
such photographs, writings, inventions, improvements, processes, work product,
intellectual property and formulae, and EMPLOYEE agrees to hold in confidence
and not disclose any of the foregoing to a third party. EMPLOYEE further agrees
that all photographs, writings, inventions, improvements, intellectual property,
work product, processes and formulae are “works made for hire” within the
meaning of the Copyright Act of 1976, as amended. EMPLOYEE hereby irrevocably
assigns, transfers and sets over absolutely, without further consideration, to
Company any and all rights, title and interest in and to all photographs,
writings, inventions, improvements, processes, work product, intellectual
property or formulae. On Company’s request, EMPLOYEE shall do all such acts and
execute, acknowledge and deliver all such instruments in writing as may be
necessary to vest in the Company the absolute title thereto, including
cooperating with the Company in applying for letters patent, copyright
protection or trademark protection for any of the aforesaid photographs,
writings, inventions, improvements, processes and formulae.

(g) It is understood and agreed that EMPLOYEE shall not be entitled to any
additional or special compensation in regard to any and all such photographs,
writings, inventions, improvements, processes and formulae.

3. If any provision of this Agreement shall be held invalid or unenforceable,
the remainder shall nevertheless remain in full force and effect. In particular,
if any court shall determine that the duration or geographical limit of any
restriction contained herein above unenforceable, it is the intention of the
parties that such restrictive covenant shall not be terminated thereby but shall
be deemed amended to the extent required to render it valid and enforceable,
such amendment to apply only with respect to the operation of said covenant in
the jurisdiction of the court that has made the adjudication.

4. This Agreement is not intended to impair or restrict EMPLOYEE’s subsequent
employment by others so long as the employment is not in conflict with any
provision of this Agreement.

5. This Agreement will be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof, and any disputes, actions, claims or causes of action arising out of or
in connection with this Agreement shall be subject to the exclusive jurisdiction
of the United States District Court for the District of Delaware.

6. EMPLOYEE and the Company hereby agree that they shall and do waive trial by
jury in any action, proceeding or counterclaim, whether at law or at equity,
brought by either of them, or in any manner whatsoever, which arises out of or
is connected in any way with this Agreement or with the employment relationship
established between them.

7. The failure by the Company to insist upon the strict performance of any of
the terms, conditions or provisions of this Agreement, shall not be construed as
a waiver or relinquishment of future compliance therewith and said terms,
conditions and provisions shall remain in full force and effect. None of the
provisions of this Agreement may be altered, amended or discharged except in
writing signed by the parties hereto.

 

3



--------------------------------------------------------------------------------

8. In the event the Company is required to enforce the terms and conditions
contained in this Agreement through legal proceedings, upon a judgment in favor
of the Company, EMPLOYEE shall be responsible for all reasonable attorneys’
fees, court costs and expenses incurred by the Company, and upon a judgment in
favor of EMPLOYEE, the Company shall be responsible for all reasonable
attorneys’ fees, court costs and expenses incurred by EMPLOYEE.

9. This Agreement contains all the understandings between the parties pertaining
to the matters referred to herein, and supersedes any other undertakings and
agreements, whether oral or written, previously entered into by them with
respect thereto. For the avoidance of doubt, upon the effectiveness of this
Agreement, that certain Nondisclosure and Noncompete Agreement, dated
November 1, 2012, between Nutrisystem and EMPLOYEE (the “Prior Agreement”),
shall be superseded and replaced in its entirety by this Agreement. Upon such
effectiveness, all provisions of, rights granted and covenants made in the Prior
Agreement are hereby waived, released and superseded in their entirety by the
provisions hereof and shall have no further force or effect.

EMPLOYEE AFFIRMS THAT SHE HAS READ THIS AGREEMENT IN ITS ENTIRETY, UNDERSTANDS
THE NATURE OF THE OBLIGATIONS SHE IS ASSUMING AND AGREES TO ABIDE BY ALL OF THE
TERMS AND PROVISIONS HEREINABOVE SET FORTH.

[Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

WHEREFORE, the parties intending to be legally bound hereby, have hereunto set
their hands on the date first above written.

 

EMPLOYEE:

 

Dawn M. Zier

COMPANY: Tivity Health, Inc.

 

Name:

Title:  

Signature Page to Nondisclosure and Noncompete Agreement